Exhibit 10(j)

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
       OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 AND 30

1. REQUISITION NUMBER

   PAGE 1 OF 31

 2. CONTRACT NO.
 W91QUZ-07-D-0018

 3. AWARD EFFECTIVE DATE
 31-Aug-2007

 4. ORDER NUMBER

 5. SOLICITATION NUMBER

 6. SOLICITATION ISSUE DATE

 7. FOR SOLICITATION
INFORMATION CALL

 a NAME

 b. TELEPHONE NUMBER (No Collect Calls)

 8. OFFER DUE DATE/LOCAL TIME

 9. ISSUED BY

CODE

 W91QUZ

 10. THIS ACQUISITION IS

 11. DELIVERY FOR FOB

 12. DISCOUNT TERMS

 ARMY CONTRACTING AGENCY-ITEC 4
 2461 EISENHOWER AVE

x

UNRESTRICTED

 DESTINATION UNLESS

 Net 30

o

SET ASIDE:              % FOR

 BLOCK IS MARKED

 

 ALEXANDRIA VA 22331-1700

 

o

SMALL BUSINESS

o

SEE SCHEDULE

 

 

 

o

HUBZONE SMALL BUSINESS

o

13a. THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 700)

 

 

o

8 (A)

 13b. RATING

 TEL:

 NAICS: 334220

 14. METHOD OF SOLICITATION

 

 

 

 FAX:

 SIZE STANDARD: 750

o

RFO

o

IFB

o

RFP

 15. DELIVERY TO

CODE

 

 16. ADMINISTERED BY

CODE    

 


SEE SCHEDULE





SEE ITEM 9

 17a. CONTRACTOR/OFFEROR

CODE   

 04NA3

 18a. PAYMENT WILL BE MADE BY

CODE    

 HQ0338

 

 

 

 

 

 

 COMTECH MOBILE DATACOM CORP
 20430 CENTURY BOULEVARD
 GERMANTOWN MD 20874

 

 

 DFAS-CO/SOUTH ENTITLEMENT OPERATIONS
 P.O. BOX 182264
 COLUMBUS OH 43218-2264

 

 

 

  FACILITY
  CODE

 

 

 

 

 TEL

 

 

 

 

o

17b. CHECK IF REMITTANCE IS OFFERENT AND PUT
SUCH ADDRESS IN OFFER

 18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a. UNLESS BLOCK
 BELOW IS CHECKED    SEE ADDENDUM

o

     

  19. ITEM NO.

20. SCHEDULE SUPPLIES/ SERVICES

21. QUANTITY

  22. UNIT

23. UNIT PRICE

24. AMOUNT

 


SEE SCHEDULE



 

 

 

 

 25. ACCOUNTING AND APPROPRIATION DATA

  26. TOTAL AWARD AMOUNT (For Govt. Use Only)

 

 

      See Schedule



 

o

27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1 52.212-4, FAR 52.212-3.
52.212-5 ARE ATTACHED

ADDENDA

o

ARE   

o

ARE NOT ATTACHED

o

27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR
52.212-5 IS ATTACHED.

ADDENDA

o

ARE   

o

ARE NOT ATTACHED

 28.

CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN 0 COPIES
 

 29.

AWARD OF CONTRACT: REFERENCE CMDC Proposals - see summary

o

TO ISSUING OFFICE, CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH
OR OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS
AND CONDITIONS SPECIFIED HEREIN.



x

OFFER DATED          . YOUR OFFER ON           SOLICITATION
(BLOCK 5), INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN, IS
ACCEPTED AS TO ITEMS: SEE SCHEDULE

 30a.

 SIGNATURE OF OFFEROR/CONTRACTOR

 31a. UNITED STATES OF AMERICA   (SIGNATURE OF CONTRACTING OFFICER)

 31c. DATE SIGNED

-s- Daniel S. Wood [danielswood.jpg]

-s- Sharyn M. Timms [sharynmtimms.jpg]

8-31-07

30b.

NAME AND TITLE OF SIGNER

30c. DATE SIGNED

 31b.  NAME OF CONTRACTING OFFICER       (TYPE OR PRINT)

 

 

 

 

  (TYPE OR PRINT)



 

    Sharyn M. Timms

    Daniel S. Wood

8-31-07

 TEL: 703-325-6172         EMAIL:

    President

 

 

AUTHORIZED FOR LOCAL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE

STANDARD FORM 1449 (REV 4/2002)
Prescribed by GSA
FAR (48 CFR) 53.212


--------------------------------------------------------------------------------




SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
(CONTINUED)

 

PAGE 2 OF 31

19. ITEM NO.

20. SCHEDULE OF SUPPLIES/SERVICES

21. QUANTITY

22. UNIT

23. UNIT PRICE

24. AMOUNT

 


SEE SCHEDULE
































 

 

 

 

 32a. QUANTITY IN COLUMN 21 HAS BEEN

 

 

o

RECEIVED

o

INSPECTED

o

  ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED:

_________________________________________________

 

 32b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE



32c. DATE

32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE




 32e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE




32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT REPRESENTATIVE




 

32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE




 33. SHIP NUMBER

34. VOUCHER NUMBER

35. AMOUNT VERIFIED
CORRECT FOR

36. PAYMENT

  37. CHECK NUMBER

    

PARTIAL

    

FINAL

 

 

o

 COMPLETE      

o

 PARTIAL

o

 FINAL

 

 38. S/R ACCOUNT NUMBER

39. S/R VOUCHER NUMBER 



40. PAID BY

 41a.I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT

42a. RECEIVED BY (Print)

 41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

 41c. DATE

 

 

 

42b. RECEIVED AT (Location)



 

 

42c. DATE REC’D (YY/MM/DD)

42d. TOTAL CONTAINERS




AUTHORIZED FOR LOCAL REPRODUCTION
PREVIOUS EDITION IS NOT USABLE

STANDARD FORM 1449 (REV 4/2002) BACK
Prescribed by GSA
FAR (48CFR) 53.212


--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 3 of 31

 

 

 

 

Section SF 1449 - CONTINUATION SHEET

 

 

 

CONTRACT SUMMARY

 

     

 

PART I.a: CONTINUATION OF SF FORM 1449


 

 

 

 

 

 

PART

 

DESCRIPTION

 

FILE

         

 

 

PART I: SF 1449

 

 

         

 SF1449

 

Solicitation/Contract/Order for Commercial Items Cover Sheet

 

1449.doc 

         

 I.a

 

Continuation of SF 1449

 

l a. doc 

         

 I.b

 

Schedule - Contract Line Item Number (CLIN) List

 

l b.xls 

         

 

 

 

 

 

         

 

 

PART II: CLAUSES

 

 

         

 II.a

 

FAR Clause 52.212-4 and Addenda, Contract Terms and Conditions — Commercial
Items

 

2.a-b-c.doc 

         

 II.b

 

FAR Clause 52.212-5, Contract Terms and Conditions Required to Implement
Statutes or Executive Orders — Commercial Items

 

2.a-b-c.doc 

         

 II.c

 

DFARS Clause 252.212-7001, Contract Terms and Conditions Required to Implement
Statutes or Executive Orders Applicable to Defense Acquisitions of Commercial
Items and DFARS Clause 252.227-7013, Rights in Technical Data – Non-Commercial
Items

 

2.a-b-c.doc 

         

 

 

PART III: ATTACHMENTS

 

 

         

 III.a

 

MTS Statement of Work and Specification

 

3.a.doc 

 

 

Appendix I:

Applicable Documents

 

 

 

 

Appendix II:

Definitions

 

 

 

 

Appendix III:

Equipment Specification

 

 

           

 III.b

 

DD Form 254, DoD Contract Security Classification Specification

 

 

         

 III.c

 

Subcontracting Plan

 

 

         

 III.d

 

Contractor Proposal

 

 

         


--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 4 of 31

BLOCK 6, SOLICITATION ISSUE DATE: N/A

BLOCK 8, OFFEROR DUE DATE/LOCAL TIME: N/A

BLOCK 9: This is an indefinite-delivery/indefinite-quantity (ID/IQ) contract
with centralized ordering. The ordering office is identified at Block 9 on the
face of the SF 1449.

BLOCK 10, NAICS CODE 334220, SIZE STANDARD: 750

BLOCK 11: Delivery of the supplies shall be in accordance with FAR Clause
52.247-35, FOB Destination, Within Consignee’s Premises, and FAR Clause
52.247-48, FOB Destination – Evidence of Shipment.

BLOCK 13a and b: DPAS Rating is DOA3

BLOCK 15, DELIVERY REQUIREMENTS: Supplies/services shall be delivered within the
timeframes set forth in the respective delivery orders. Orders shall be
considered received on the date they are transmitted electronically via e-mail
or fax.

BLOCK 16, ADMINISTERED BY:

DCMA Maryland           DODAAC: S2101A
ATTN: ETOP
217 East Redwood Street      Suite 1800
Baltimore, MD 21202

Secondary Delegation (for Inspection and Acceptance of supplies):

DCMA Huntsville           DODAAC: S0107A
Bldg 4505 Suite 301
Martin Road
Redstone Arsenal, AL 35898-0001

BLOCK 17b - REMITTANCE ADDRESS:
Comtech Mobile Datacom Corporation
20430 Century Blvd
Germantown, MD 20874

EFT ADDRESS:
Financial Institution:
ABA Routing Number:
Account Number:
Type of Account: Checking

BLOCK 18.a - PAYMENT SHALL BE MADE BY:

DFAS South Entitlement           DODAAC: HQ0338
P.O Box 182264
Columbus. OH 43218-2264

BLOCKS 19 THROUGH 24 - SCHEDULE OF SUPPLIES/SERVICES:

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 5 of 31

(a) This is an ID/IQ contract with firm-fixed price (FFP) contract line item
numbers (CLINs). The purpose of the acquisition is to acquire commercially
available equipment and services to provide a worldwide two-way data
communication and Global Positioning Satellite (GPS) based geo-location
capability between handheld units, mobile units mounted in vehicles, and
computer based control stations which send and receive data as well as display
other users’ GPS location.

(b) The Government guarantees to place as a minimum, orders with an aggregate
total of at least $100,000. The aggregate total of delivery orders issued under
this contract shall not exceed $605,097,000.00 i.e., the contract ceiling.

(c) The Contract Period of Performance is from 1 September 2007 through 12 July
2008, with two option years from 13 July 2008 through 12 July 2009; and from 12
July 2009 through 13 July 2010.

(d) The CLIN List is under the Schedule Section of this contract. The CLINs are
divided into three series:

 

 

 

 

 

SERIES

 

DESCRIPTION

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

0xxx Series

 

Base Ordering Period CLINs

 

1xxx Series

 

First Option Period CLINs

 

2xxx Series

 

Second Option Period CLINs

(e) The following is a summary of the CLINs.

 

 

 

 

 

     CLIN

 

               DESCRIPTION

 

x00l

 

Mobile Unit V1

 

x002

 

Mobile Unit V1 Sub-Units

 

x003

 

Mobile Unit V1 Replaceable Items

 

x004

 

Mobile Unit V1, Commercial Manual

 

x005

 

Mobile Unit V1, MTS Manual and Training Materials

 

x006

 

Mobile Unit V2

 

x007

 

Mobile Unit V2 Sub-Unit

 

x008

 

Mobile Unit V2 Replaceable Items

 

x009

 

Reserved

 

x010

 

Mobile Unit V2, MTS Manual

 

x011

 

Control Station

 

x012

 

Control Station Sub-Units

 

x013

 

Control Station Replaceable Items

 

x014

 

Maintainer Manuals

 

x015

 

MTS Plus End User Manual/MUV2 and Control Station

 

x016

 

Monthly Project Status Report

 

x017

 

Quarterly Logistics and Maintenance Report

 

x018

 

Worldwide Web Site

 

x019

 

Technical Support Services

 

x020

 

Satellite Air Time

 

x021

 

Maintenance

 

x022

 

Other Direct Expenses

 

x023

 

A-Kits

 

x024

 

A-Kit Replaceable Items - Cables

 

x025

 

Reserved

 

x026

 

Program Management

 

x027

 

Camoflauge Covers

 

x028

 

Mobile Terminal Transceiver Satellite Modems

 

x029

 

Reserved

 

x030

 

Reserved

 

x031

 

A-Kit Replaceable Items - Cradle and RAM Ball Mount

 

 

 

 

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 6 of 31

 

 

 

 

 

x032

 

A-Kit Replaceable Items - Antenna Mounts

 

x033

 

A-Kit Replaceable Items — Power Supply

 

x034

 

A-Kit Replaceable Items — Bulkhead Connector

 

x035

 

A-Kit Replaceable Items — Ground Straps

 

x036

 

A-Kit Replaceable Items — Mounting Hardware

 

x037

 

A-Kit Replaceable Items — Cl Cables

 

x038

 

A-Kit Replaceable Items — C2 Cables

 

x039

 

A-Kit Replaceable Items — C3 Cables

 

x040

 

A-Kit Replaceable Items — C4 Cables

 

x041

 

A-Kit Replaceable Items — PLGR Box

 

x042

 

Reserved

 

x043

 

A-Kit Replaceable Items — Y Interconnect Cables

 



 

 

BLOCK 25 - ACCOUNTING AND APPROPRIATION DATA:

(a) The Accounting and Appropriation Data for this contract is as follows:

 

 

 

 

 

 

 

 

 

 

 

Appropriation Data

 

Previous
Obligation

 

Increase/
Decrease

 

Current
Obligation

 

2172035 000005T5TO1 51108309007 31EG

 

 

-0-

 

$

100,000

 

$

100,000

 

125TOL W91017H7227NMG 5COL 035052

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) The aforementioned funds are obligated under CLIN 0001 to cover the minimum
guaranteed quantity (as set forth in paragraph b of Blocks 19 through 24). The
contractor is not authorized to submit an invoice for this amount at this time.
These funds, or any portion of these funds, may either be used to fund a future
delivery order(s), or shall be de-obligated once the minimum guaranteed quantity
is ordered under the contract.

(c) Accounting and Appropriation Data for each delivery order shall be
identified on the respective delivery order.

BLOCK 29 — Award of Contract — CMDC Proposal 0 and Appendices I, II and III
dated July 31, 2007, as modified by Revised Proposal 1 and Appendices I, II,
III, IV and V dated August 22, 2007, as modified by Revised Proposal 2 dated
August 28, 2007 with Appendices I, II, III, IV, and V are accepted and hereby
incorporated into the contract.

GOVERNMENT POINTS OF CONTACT FOR CONTRACTUAL ACTIONS:

 

 

 

Sharyn Timms

sharyn.timms@us.army.mil

(703) 325-6172

 

 

 

Bebe. housen

bebe.housen@us.army.mil

(703) 325-3310

 

 

 

END OF PART 1. A

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 7 of 31

In accordance with FAR 12.302, Tailoring of Provisions and Clauses for the
Acquisition of Commercial Items, FAR Clause 52.212-4 is tailored as follows to
reflect special contract terms and conditions that are unique for this contract.
This tailored clause supersedes the version of FAR Clause 52.212- 4 that was
incorporated by reference into the contract.

Part II.a
FAR CLAUSE 52.212-4 AND ADDENDA
CONTRACT TERMS AND CONDITIONS --COMMERCIAL ITEMS
(FEB 2007)

(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those
items that conform to the requirements of this contract. The Government reserves
the right to inspect or test any supplies or services that have been tendered
for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. If repair/replacement or reperformance will not correct the
defects or is not possible, the government may seek an equitable price reduction
or adequate consideration for acceptance of nonconforming supplies or services.
The Government must exercise its post-acceptance rights —

(1) Within a reasonable time after the defect was discovered or should have been
discovered; and

(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item.

(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of (his contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.

(c) Changes. Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.

(d) Disputes. This contract is subject to the Contract Disputes Act of 1978, as
amended (41 U.S.C. 601 -613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.

(c) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.

(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, selling forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.

(g) Invoice.

(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the
address designated in the contract to receive invoices. An invoice must include
—

(i) Name and address of the Contractor;

(ii) invoice date and number;

(iii) Contract number, contract line item number and, if applicable, the order
number;

(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;

(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;

(vi) Terms of any discount for prompt payment offered;

(vii) Name and address of official to whom payment is to be sent;

(viii) Name, title, and phone number of person to notify in event of defective
invoice; and

(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required
elsewhere in this contract.

(x) Electronic funds transfer (EFT) banking information.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 8 of 31

(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.

(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—Central Contractor Registration, or 52.232-34, Payment by Electronic
Funds Transfer—Other Than Central Contractor Registration), or applicable agency
procedures.

(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.

(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.

(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.

(i) Payment.

(1) Items accepted. Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.

(2) Prompt Payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR Part
1315.

(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, sec
52.212-5(b) for the appropriate EFT clause.

(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.

(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall immediately notify
the Contracting Officer and request instructions for disposition of the
overpayment.

(j) Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:

(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or

(2) Delivery of the supplies to the Government at the destination specified in
the contract, if transportation is f.o.b. destination.

(k) Taxes. The contract price includes ail applicable Federal, State, and local
taxes and duties.

(l) Termination for the Government’s convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor’s
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.

(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.

(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.

(o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 9 of 31

(p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.

(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.

(r) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work Hours and
Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41 U.S.C. 265
and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C. 40118, Fly
American; and 41 U.S.C. 423 relating to procurement integrity.

(s) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:

(1) The schedule of supplies/services.

(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

(3) The clause at 52.212-5.

(4) Addenda to this solicitation or contract, including any license agreements
for computer software.

(5) Solicitation provisions if this is a solicitation.

(6) Other paragraphs of this clause.

(7) The Standard Form 1449.

(8) Other documents, exhibits, and attachments.

(9) The specification.

(10) Contractor proposal.

(t) Central Contractor Registration (CCR).

(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government’s reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.

(2)

(i) If a Contractor has legally changed its business name, “doing business as”
name, or division name (whichever is shown on the contract), or has transferred
the assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business day’s written notification of its intention to:

(A) Change the name in the CCR database;

(B) Comply with the requirements of Subpart 42.12 of the FAR;

(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer. The Contractor must provide with the notification
sufficient documentation to support the legally changed name.

(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the “Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

The Contractor shall not change the name or address for EFT payments or manual
payments, as appropriate, in the CCR record to reflect an assignee for the
purpose of assignment of claims (see FAR Subpart 32.8, Assignment of Claims).
Assignees shall be separately registered in the CCR database. Information
provided to the Contractor’s CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the “Suspension of
payment” paragraph of the EFT clause of this contract.

Offerors and Contractors may obtain information on registration and annual
confirmation requirements via the Internet at http://www.cer.gov or by calling 1
-888-227-2423, or 269-961-5757.

(u) Only New Equipment and Reconditioned Parts. Only new equipment shall be
delivered under this contract. The Contracting Officer will not grant approval
for used or reconditioned equipment. Components of such

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 10 of 31

equipment may be reconditioned provided such components are drawn from stockage
which does not differentiate between new and reconditioned components.

(v) Alternative Sourcing.

          (1) An alternative source is another means of supply for a
functionally equivalent item for an existing proposed item. Alternative sourcing
is a post-award contract activity. Alternative sources will not be considered
during the pre-award phase of the contract. It is a means of enabling
contractors to overcome market conditions beyond their control.

(2) When an alternate source is proposed, the contractor shall complete the
certification found at the end of this provision that the proposed alternate
item is equal or better in functionality and performance than the existing
proposed item. Acceptability of proposed alternative sources is at the sole
discretion of the Contracting Officer and no delivery of items from an
alternative source will be allowed without formal modification to the contract.

(3) Normally, the pricing for alternative-sourced items will be the same as the
original proposed item for which an alternative source is proposed. However, a
downward price adjustment may be required at the time of alternative sourcing if
the pricing for the item is no longer comparative to concurrent “street
pricing”. However, all sources for any one given CLIN/sub-CLIN will be priced
the same in the resulting contract modification.

(4) Delivery orders may state a preferred source for an item. However, it will
be at the discretion of the contractor which item will be shipped. Also, the
contractor shall not mix sources for a given CLIN/sub-CLIN on the individual
delivery orders.

(5) Prior to accepting an alternative-source proposal, the Government may
require the Contractor to conduct a Government-witnessed demonstration to
validate that the proposed product(s) are capable of performing in a manner
equal to or better than the existing product.

ALTERNATIVE SOURCE CERTIFICATION

Except as expressly identified in writing as part of the alternative-source
proposal, I,___________________, represent that the additional item offered as
an alternative source for an existing item provided under the contract (each
identified below) is equal to or better in functionality and performance than
the existing item, and that it satisfies all of the requirements set forth in
Part III.a of the contract

 

 

 

 

 

 

EXISTING ITEM

 

 

 

ALTERNATIVE SOURCE ITEM

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(w) Licenses.

(1) Software and software documentation delivered under this contract shall be
subject to the terms of this clause and the governing commercial product
license, to the extent the latter is consistent with Federal law and FAR 12.212.
Notwithstanding the foregoing, the commercial product license shall apply only
if a copy of the license is provided with the delivered product. In the event of
conflict between this clause and the commercial software product license, this
clause shall govern.

(2) All software shall be licensed and priced for use on a single computer or
for use on any computer at a particular site. The Government shall pay the
charge set forth in Part 1.b for each copy of the software which the Government
acquires.

(3) The license shall be in the name of the U. S. Government.

(4) The license shall be perpetual (also referred to as a nonexclusive, paid-up,
world-wide license).

(5) Software and software documentation shall be provided with license rights no
less than rights provided with the software and the software documentation when
sold to the public.

(6) The license shall apply to any software changes or new releases.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 11 of 31

(x) Continued Performance.

(1) The requirements of this contract have been identified by the U. S.
Government as being essential to the mission and operational readiness of the U.
S. Army operating world-wide. Therefore, the contractor may be required to
perform this contract during crisis situations, including war or a state of
emergency, subject to the requirements and this provision.

(2) The contractor shall be responsible for performing all requirements of this
contract notwithstanding a crisis situation including the existence of any state
of war, whether declared or undeclared, or state of emergency, by the United
States or the host nation, commencement of hostilities, internal strife,
rioting, civil disturbances, or activities of any type which would endanger the
welfare and security of U. S. Forces in the host nation. Failure by the
contractor to perform may subject the contractor to a termination of this
contract for cause. If a crisis situation is determined, an equitable adjustment
will be negotiated.

(3) Crisis situations shall be determined by the overseas theater
Commander-In-Chief or when Defense Readiness Condition (DEFCON) Three (3) is
declared for that area.

(4) Contractor personnel and dependents may be integrated into Government
contingency plans and afforded the same rights, privileges, protection, and
priority as U. S. Government personnel. The Government may provide security,
housing, and messing facilities for contractor personnel and dependents should
conditions warrant.

(5) The contractor further agrees to assure that formal company policies and
procedures effectively address the obligations in this clause, and that all
employees associated with this contract are fully aware of those specified
policies, procedures, and obligations.

(y) Clauses incorporated by Reference. In accordance with FAR 52.252-2, this
contract incorporates the following FAR clauses by reference with the same force
and effect as if they were given in full text;

          52.204-2, Security Requirements (AUG 1996)

          52.216-1 8, Ordering (OCT 1995): Paragraph (a)...Such orders may be
issued from the date of award through 12 Jul 2010.

          52.216-19, Delivery-Order Limitations (OCT 1995): (a) Minimum
order....less than $1,000,... (b) Maximum order.... (1)$50 million... (2)...$100
million...(3)... seven ...(d)...five...

          52.216-22, Indefinite Quantity (OCT 1995): (d)...90 days after
expiration of the contract term.

          52.223-3, Hazardous Material Identification and Material Safety Data
(JAN 1997)

          52.245-1, Government Property (JUNE 2007)

          52.245-9, Use and Charges (JUNE 2007)

          52.247-35, FOB Destination, Within Consignee’s Premises (APR 1984)

          52.247-48, FOB Destination... Evidence of Shipment (FEB 1999)

(z) Electronic Ordering. The Government anticipates the utilization of
electronic ordering during the life of this contract. Therefore, the contractor
should anticipate the use of a mutually agreeable system with the ability to
send, receive and process delivery/task orders electronically. This will be
established at no additional cost to the Government.

(aa) Travel Expenses. Travel and per diem shall be negotiated on a firm-fixed
price basis for each Delivery Order, if required. Unless otherwise approved by
the Government, contractor’s proposed prices for transportation, lodging, meals,
and incidental expenses shall be considered to be reasonable and allowable only
to the extent that they do not exceed on a daily basis the maximum per diem
rates in effect at the time of travel as set forth in the, (i) Federal Travel
Regulations for travel in the contiguous United States; (ii) Joint Travel
Regulation, Volume 2, DoD Civilian Personnel, Appendix A, for travel in Alaska,
Hawaii, and territories and possessions of the United States; and (iii)
Standardized Regulations (Government Civilians, Foreign Areas), Section 925,
“Maximum Travel Per Diem Allowances for Foreign Areas,”prescribed by the
Department of State, for all other areas.

If transportation and per diem costs increase between the date of CMDC’s
Delivery Order proposal and the Government’s issuance of a Delivery Order, CMDC
may propose an equitable adjustment to the Delivery Order for actual additional
costs incurred, under the Equitable Adjustment CLIN X022AE.

Contractor will provide backup cost documentation for all travel proposed, to
include a breakdown of transportation and per diem costs.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 12 of 31

(ab) Incidental Materials. Incidental Materials shall only include those
items/materials (e.g. cables, wiring harnesses, fabrication materials, etc.)
necessary to complete the technical service ordered in accordance with the Part
III.a, section 6.14, Technical Support Services. The price for the
items/materials shall be negotiated on a firm-fixed price basis for each
delivery order or task order, if required. The total price for incidental
materials for each delivery order or task order shall not exceed

(ac) Installation Set-up. Installation Set-up expenses shall only include those
items/services for the movement of MTS equipment on a Government Installation
Site/Installation for the purpose of performing installation services ordered in
accordance with the Part III.a, section 6.14, Technical Support Services. This
effort will be required, on a case by case basis, in order to move MTS equipment
from a Government Storage Facility located on the installation site to the
location of the vehicles requiring MTS installation. The price for the
items/services shall be negotiated on a firm-fixed price basis for each task
order for installation services, if required. The combined total price for the
incidental materials (paragraph ak above) and Installation Setup Expenses for
each task order shall not exceed

(ad) Liaison Support Officer Facilities. The Movement Tracking System (MTS)
Liaison Officer supports the Project Office (PO), MTS, by developing working
relationships with the primary Comtech Mobile Datacom Corporation (CMDC)
representatives, CASCOM representatives and Army field users. The Liaison
Support Officer, a Government representative, will be located at the
contractor’s facility. The contractor shall provide office space, office
supplies, computer, postage, telephone, desk, and chair for use by the Liaison
Support Officer. The Contracting Officer may, by written notice, discontinue the
requirement for the Liaison Support Officer to be located at the contractor’s
facility under this contract at no cost to the Government. In such case, the
delivery order will be modified to reduce the order by the amount commensurate
with the remaining months obligated.

(ae) INVITED CONTRACTOR OR TECHNICAL REPRESENTATIVE STATUS UNDER U.S. -
       REPUBLIC OF KOREA (ROK)

Invited Contractor (IC) and Technical Representative (TR) status shall be
governed by the U.S.-ROK Status of Forces Agreement (SOFA) as implemented by
United States Forces Korea (USFK) Rag 700-19, which can be found under the
“publications” tab on the US Forces Korea homepage http://www.usfk.mil

(a) Definitions. As used in this clause—

“U.S. - ROK Status of Forces Agreement” (SOFA) means the Mutual Defense Treaty
between the Republic of Korea and the U.S. of America, Regarding Facilities and
Areas and the Status of U.S. Armed Forces in the Republic of Korea, as amended

“Combatant Commander” means the commander of a unified or specified combatant
command established in accordance with 10 U.S.C. 161. In Korea, the Combatant
Commander is the Commander, United States Pacific Command.

“United States Forces Korea” (USFK) means the subordinate unified command
through which US forces would be sent to the Combined Forces Command fighting
components.

“Commander, United States Forces Korea” (COMUSK) means the commander of all U.S.
forces present in Korea. In the Republic of Korea, COMUSK also serves as
Commander, Combined Forces Command (CDR CFC) and Commander, United Nations
Command (CDR UNC).

“USFK, Assistant Chief of Staff, Acquisition Management” (USFK/FKAQ) means the
principal staff office to USFK for all acquisition matters and administrator of
the U.S.-ROK SOFA as applied to US and Third Country contractors under the
Invited Contractor (IC) and Technical Representative (TR) Program (USFK Reg
700-19).

“Responsible Officer (RO)” means a senior DOD employee (such as a military E5
and above or civilian GS-7 and above), appointed by the USFK Sponsoring Agency
(SA), who is directly responsible for determining and administering appropriate
logistics support for IC/TRs during contract performance in the ROK.

(b) IC or TR status under the SOFA is subject to the written approval of USFK,
Assistant Chief of Staff, Acquisition Management (FKAQ), Unit #15237, APO AP
96205-5237.

(c) The contracting officer will coordinate with HQ USFK/FKAQ, IAW FAR 25.8, and
USFK

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 13 of 31

Reg 700-19. FKAQ will determine the appropriate contractor status under the SOFA
and notify the contracting officer of that determination.

(d) Subject to the above determination, the contractor, including its employees
and lawful dependents, may be accorded such privileges and exemptions under
conditions and limitations as specified in the SOFA and USFK Reg 700-19. These
privileges and exemptions may be furnished during the performance period of the
contract, subject to their availability and continued SOFA status. Logistics
support privileges are provided on an as-available basis to properly authorized
individuals. Some logistics support may be issued as Government Furnished
Property or transferred on a reimbursable basis.

(e) The contractor warrants and shall ensure that collectively, and
individually, its officials and employees performing under this contract will
not perform any contract, service, or other business activity in the ROK, except
under U.S. Government contracts and that performance is IAW the SOFA.

(f) The contractor’s direct employment of any Korean-National labor for
performance of this contract shall be governed by ROK labor law and USFK
regulation(s) pertaining to the direct employment and personnel administration
of Korean National personnel.

(g) The authorities of the ROK have the right to exercise jurisdiction over
invited contractors and technical representatives, including contractor
officials, employees and their dependents, for offenses committed in the ROK and
punishable by the laws of the ROK. In recognition of the role of such persons in
the defense of the ROK, they will be subject to the provisions of Article XXII,
SOFA, related Agreed Minutes and Understandings. In those cases in which the
authorities of the ROK decide not to exercise jurisdiction, they shall notify
the U.S. military authorities as soon as possible. Upon such notification, the
military authorities will have the right to exercise jurisdiction as is
conferred by the laws of the U.S.

(h) Invited contractors and technical representatives agree to cooperate fully
with the USFK Sponsoring Agency (SA) and Responsible Officer (RO) on all matters
pertaining to logistics support and theater training requirements. Contractors
will provide the assigned SA prompt and accurate reports of changes in employee
status as required by USFK Reg 700-19.

(i) Theater Specific Training. Training Requirements for IC/TR personnel shall
be conducted in accordance with USFK Reg 350-2 Theater Specific Required
Training for all Arriving Personnel and Units Assigned to, Rotating to, or in
Temporary Duty Status to USFK. IC/TR personnel shall comply with requirements of
USFK Reg 350-2.

(j) Except for contractor air crews flying Air Mobility Command missions, all
U.S. contractors performing work on USAF classified contracts will report to the
nearest Security Forces Information Security Section for the geographical area
where the contract is to be performed to receive information concerning local
security requirements.

(k) Invited Contractor and Technical Representative status may be withdrawn by
USFK/FKAQ upon:

(1) Completion or termination of the contract.

(2) Determination that the contractor or its employees are engaged in business
activities in the ROK other than those pertaining to U.S. armed forces.

(3) Determination that the contractor or its employees are engaged in practices
in contravention to Korean law or USFK regulations.

(l) It is agreed that the withdrawal of invited contractor or technical
representative status, or the withdrawal of, or failure to provide any of the
privileges associated therewith by the U.S. and USFK, shall not constitute
grounds for excusable delay by the contractor in the performance of the contract
and will not justify or excuse the contractor defaulting in the performance of
this contract. Furthermore, it is agreed that withdrawal of SOFA status for
reasons outlined in USFK Reg 700-19, Section II, paragraph 6 shall not serve as
a basis for the contractor filing any claims against the U.S. or USFK. Under no
circumstance shall the withdrawal of SOFA Status or privileges be considered or
construed as a breach of contract by the U.S. Government.

(m) Support.

(1) Unless the terms and conditions of this contract place the responsibility
with another party, the COMUSK will develop a security plan to provide
protection, through military means, of

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 14 of 31

Contractor personnel engaged in the theater of operations when sufficient or
legitimate civilian authority does not exist.

(2)(i) All Contractor personnel engaged in the theater of operations are
authorized resuscitative care, stabilization, hospitalization at level III
military treatment facilities, and assistance with patient movement in
emergencies where loss of life, limb, or eyesight could occur, Hospitalization
will be limited to stabilization and short-term medical treatment with an
emphasis on return to duty or placement in the patient movement system.

(ii) When the Government provides medical or emergency dental treatment or
transportation of Contractor personnel to a selected civilian facility, the
Contractor shall ensure that the Government is reimbursed for any costs
associated with such treatment or transportation.

(iii) Medical or dental care beyond this standard is not authorized unless
specified elsewhere in this contract.

(3) Unless specified elsewhere in this contract, the Contractor is responsible
for all other support required for its personnel engaged in the theater of
operations under this contract.

(n) Compliance with laws and regulations. The Contractor shall comply with, and
shall ensure that its personnel supporting U.S Armed Forces in the Republic of
Korea as specified in paragraph (b)(l) of this clause are familiar with and
comply with, all applicable—

(1) United States, host country, and third country national laws;

(2) Treaties and international agreements;

(3) United States regulations, directives, instructions, policies, and
procedures; and

(4) Orders, directives, and instructions issued by the COMUSK relating to force
protection, security, health, safety, or relations and interaction with local
nationals. Included in this list are force protection advisories, health
advisories, area (i.e. “off-limits”), prostitution and human trafficking and
curfew restrictions.

(o) Vehicle or equipment licenses. IAW USFK Regulation 190-1, Contractor
personnel shall possess the required licenses to operate all vehicles or
equipment necessary to perform the contract in the theater of operations. All
contractor employees/dependents must have either a Korean driver’s license or a
valid international driver’s license to legally drive on Korean roads, and must
have a USFK driver’s license to legally drive on USFK installations. Contractor
employees/dependents will first obtain a Korean driver’s license or a valid
international driver’s license then obtain a USFK driver’s license.

(p) Evacuation.

(1) If the COMUSK orders a non-mandatory or mandatory evacuation of some or all
personnel, the Government will provide assistance, to the extent available, to
United States and third country national contractor personnel.

(2) Non-combatant Evacuation Operations (NEO).

(i) The contractor shall designate a representative to provide contractor
personnel and dependents information to the servicing NEO warden as required by
direction of the Responsible Officer.

(ii) if contract period of performance in the Republic of Korea is greater than
six months, non emergency essential contractor personnel and all IC/TR
dependents shall participate in at least one USFK sponsored NEO exercise per
year.

(q) Next of kin notification and personnel recovery.

(1) The Contractor shall be responsible for notification of the
employee-designated next of kin in the event an employee dies, requires
evacuation due to an injury, or is missing, captured, or abducted.

(2) In the case of missing, captured, or abducted contractor personnel, the
Government will assist in personnel recovery actions in accordance with DOD
Directive 2310.2, Personnel Recovery.

(3) IC/TR personnel shall accomplish Personnel Recovery/Survival, Evasion,
Resistance and Escape (PR/SERE) training in accordance with USFK Reg 525-40,
Personnel Recovery Procedures and USFK Reg 350-2 Theater Specific Required
Training for all Arriving Personnel and Units Assigned to, Rotating to, or in
Temporary Duty Status to USFK.

(r) Mortuary affairs, Mortuary affairs for contractor personnel who die while
providing support in the theater of operations to U.S. Armed Forces will be
handled in accordance with DOD Directive 1300.22, Mortuary Affairs Policy and
Army Regulation 638-2, Care and Disposition of

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 15 of 31

Remains and Disposition of Personal Effects.

(s) USFK Responsible Officer (RO). The USFK appointed RO will ensure all IC/TR
personnel complete all applicable training as outlined in this clause.

(End of Clause)

(af) CONTINUANCE OF PERFORMANCE DURING ANY STATE OF EMERGENCY IN THE REPUBLIC OF
KOREA (ROK)

Invited Contractor (IC) and Technical Representative (TR) status shall be
governed by the U.S.-ROK Status of Forces Agreement (SOFA) as implemented by
United States Forces Korea (USFK) Reg 700-19, which can be found under the
“publications” tab on the US Forces Korea homepage http://www.usfk.mil

(a) Definitions. As used in this clause—

“U.S. — ROK Status of Forces Agreement” (SOFA) means the Mutual Defense Treaty
between the Republic of Korea and the U.S. of America, Regarding Facilities and
Areas and the Status of U.S. Armed Forces in the Republic of Korea, as amended

“Combatant Commander” means the commander of a unified or specified combatant
command established in accordance with 10 U.S.C. 161. In Korea, the Combatant
Commander is the Commander, United States Pacific Command.

“United States Forces Korea” (USFK) means the subordinate unified command
through which US forces would be sent to the Combined Forces Command fighting
components.

COMUSK means the commander of all U.S. forces present in Korea. In the Republic
of Korea, COMUSK also serves as Commander, Combined Forces Command (CDR CFC) and
Commander, United Nations Command (CDR UNC).

“USFK, Assistant Chief of Staff, Acquisition Management” (USFK/FKAQ) means the
principal staff office to USFK for all acquisition matters and administrator of
the U.S.-ROK SOFA as applied to US and Third Country contractors under the
Invited Contractor (IC) and Technical Representative (TR) Program (USFK Reg
700-19).

“Responsible Officer” (RO) means A senior DOD employee (such as a military E5
and above or civilian GS-7 and above), appointed by the USFK Sponsoring Agency
(SA), who is directly responsible for determining and administering appropriate
logistics support for IC/TRs during contract performance in the ROK.

“Theater of operations” means an area defined by the combatant commander for the
conduct or support of specified operations.

“Uniform Code of Military Justice” means 10 U.S.C. Chapter 47

(b) General.

(1) This clause applies when contractor personnel deploy with or otherwise
provide support in the theater of operations (specifically, the Korean Theater
of Operations) to U.S. military forces deployed/located outside the United
States in—

(i) Contingency operations;

(ii) Humanitarian or peacekeeping operations; or

(iii) Other military operations or exercises designated by the Combatant
Commander.

(2) Contract performance in support of U.S. military forces may require work in
dangerous or austere conditions. The Contractor accepts the risks associated
with required contract performance in such operations. The contractor will
require all its employees to acknowledge in? writing that they understand the
danger, stress, physical hardships and field living conditions that are possible
if the employee deploys in support of military operations.

(3) Contractor personnel are not combatants and shall not undertake any role
that would jeopardize their status. Contractor personnel shall not use force or
otherwise directly participate in acts likely to cause actual harm to enemy
armed forces.

(c) Support.

(1) Unless the terms and conditions of this contract place the responsibility
with another party, the COMUSK will develop a security plan to provide
protection, through military means, of

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 16 of 31

Contractor personnel engaged in the theater of operations when sufficient or
legitimate civilian authority does not exist.

(2)(i) All Contractor personnel engaged in the theater of operations are
authorized resuscitative care, stabilization, hospitalization at level III
military treatment facilities, and assistance with patient movement in
emergencies where loss of life, limb, or eyesight could occur.

Hospitalization will be limited to stabilization and short-term medical
treatment with an emphasis on return to duty or placement in the patient
movement system.

(ii) When the Government provides medical treatment or transportation of
Contractor personnel to a selected civilian facility, the Contractor shall
ensure that the Government is reimbursed for any costs associated with such
treatment or transportation.

(iii) Medical or dental care beyond this standard is not authorized unless
specified elsewhere in this contract.

(3) Unless specified elsewhere in this contract, the Contractor is responsible
for all other support required for its personnel engaged in the theater of
operations under this contract.

(d) Compliance with laws and regulations. The Contractor shall comply with, and
shall ensure that its personnel supporting U.S Armed Forces in the Republic of
Korea as specified in paragraph (b)(l) of this clause are familiar with and
comply with, all applicable —

(1) United States, host country, and third country national laws;

(i) The Military Extraterritorial Jurisdiction Act may apply to contractor
personnel if contractor personnel commit crimes outside the United States.

(ii) Under the War Crimes Act, United States citizens (including contractor
personnel) who commit war crimes may be subject to federal criminal
jurisdiction.

(iii) When Congress formally declares war, contractor personnel authorized to
accompany the force may be subject to the Uniform Code of Military Justice.

(2) Treaties and international agreements;

(3) United States regulations, directives, instructions, policies, and
procedures; and

(4) Orders, directives, and instructions issued by the COMUSK relating to force
protection, security, health, safety, or relations and interaction with local
nationals. Included in this list are force protection advisories, health
advisories, area (i.e. “off-limits”), prostitution and human trafficking and
curfew restrictions.

(e) Pre-deployment/departure requirements. The Contractor shall ensure that the
following requirements are met prior to deploying/locating personnel in support
of U.S. military forces in the Republic of Korea. Specific requirements for each
category may be specified in the statement of work or elsewhere in the contract.

(1) All required security and background checks are complete and acceptable.

(2) All contractor personnel meet the minimum medical screening requirements and
have received all required immunizations as specified in the contract. In the
Republic of Korea, all contractor employees subject to this clause shall comply
with the same DoD immunization requirements applicable to Emergency Essential
DoD civilians—INCLUDING ANTHRAX IMMUNIZATION. The Government will provide, at no
cost to the Contractor, any Korean theater-specific immunizations and/or
medications not available to the general public.

(3) Contractor personnel have all necessary passports, visas, and other
documents required to enter and exit a theater of operations and have a Geneva
Conventions identification card from the deployment center or CONUS personnel
office -if, applicable.

(4) Country and theater clearance is obtained for contractor personnel.
Clearance requirements are in DOD Directive 4500.54, Official Temporary Duty
Abroad, DOD 4500.54-G, DOD Foreign Clearance Guide, and USFK Reg 1-40, United
States Forces Korea Travel Clearance Guide. Contractor personnel are considered
non-DOD personnel traveling under DOD sponsorship.

(f) Processing and departure points. Deployed contractor personnel shall -

(1) Under contingency conditions or under other conditions as specified by the
Contracting Officer, process through the deployment center designated in the
contract, prior to deploying. The deployment center will conduct deployment
processing to ensure visibility and accountability of contractor personnel and
to ensure that all deployment requirements are met;

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 17 of 31

(2) Use the point of departure and transportation mode directed by the
Contracting Officer; and

(3) If processing through a deployment center, process through a Joint Reception
Center (JRC) upon arrival at the deployed location. The JRC will validate
personnel accountability, ensure that specific theater of operations entrance
requirements are met, and brief contractor personnel on theater-specific
policies and procedures.

(g) Personnel data list.

(1) The Contractor shall establish and maintain with the designated Government
official a current list of all contractor personnel that deploy with or
otherwise provide support in the theater of operations to U.S. military forces
as specified in paragraph (b)(l) of this clause. The Synchronized Predeployment
and Operational Tracker (SPOT) is the designated automated system to use for
this effort. This accountability requirement is separate and distinct from the
personnel accountability requirement listed in the U.S-ROK SOFA’s Invited
Contractor/Technical Representative Program (as promulgated in USFK Regulation
700-19).

(2) The Contractor shall ensure that all employees on the list have a current DD
Form 93, Record of Emergency Data Card, on file with both the Contractor and the
designated Government official.

(h) Contractor personnel.

(1) The Contracting Officer may direct the Contractor, at its own expense, to
remove and replace any contractor personnel who jeopardize or interfere with
mission accomplishment or who fail to comply with or violate applicable
requirements of this clause. Contractors shall replace designated personnel
within 72 hours, or at the Contracting Officer’s direction. Such action may be
taken at the Government’s discretion without prejudice to its rights under any
other provision of this contract, including the Termination for Default clause.

(2) The Contractor shall have a plan on file showing how the Contractor would
replace employees who are unavailable for deployment or who need to be replaced
during deployment. The Contractor shall keep this plan current and shall provide
a copy to the Contracting Officer and USFK Sponsoring Agency (see USFK Reg
700-19) upon request. The plan shall—

(i) Identify all personnel who are subject to U.S. or Republic of Korea military
mobilization;

(ii) Identify any exemptions thereto;

(iii) Detail how the position would be filled if the individual were mobilized;
and

(iv) Identify all personnel who occupy a position that the Contracting Officer
has designated as mission essential.

(i) Military clothing and protective equipment.

(1) Contractor personnel supporting a force deployed outside the United States
as specified in paragraph (b)(l) of this clause are prohibited from wearing
military clothing unless specifically authorized in writing by the COMUSK. If
authorized to wear military clothing, contractor personnel must wear distinctive
patches, arm bands, nametags, or headgear, in order to be distinguishable from
military personnel, consistent with force protection measures and the Geneva
Conventions.

(2) Contractor personnel may wear military-unique organizational clothing and
individual equipment (OCIE) required for safety and security, such as ballistic,
nuclear, biological, or chemical protective clothing.

(3) The deployment center, the Combatant Commander, or the Sponsoring Agency
shall issue OCIE and shall provide training, if necessary, to ensure the safety
and security of contractor personnel.

(4) The Contractor shall ensure that all issued OCIE is returned to the point of
issue, unless otherwise directed by the Contracting Officer.

(j) Weapons.

(1) If the Contractor requests that its personnel performing in the theater of
operations be authorized to carry weapons, the request shall be made through the
Contracting Officer to the COMUSK. The COMUSK will determine whether to
authorize in-theater contractor personnel to carry weapons and what weapons will
be allowed.

(2) The Contractor shall ensure that its personnel who are authorized to carry
weapons —

(i) Are adequately trained;

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 18 of 31

(ii) Are not barred from possession of a firearm by 18 U.S.C. 922; and

(iii) Adhere to all guidance and orders issued by the COMUSK regarding
possession, use, safety, and accountability of weapons and ammunition.

(iv) The use of deadly force by persons subject to this clause shall be made
only in self-defense, except:

(v) Persons subject to this clause who primarily provide private security are
authorized to use deadly force only as defined in the terms and conditions of
this contract in accordance with USFK regulations and policies (especially, USFK
Regulation 190-50).

(vi) Liability for the use of any weapon by persons subject to this clause is
solely the responsibility of the individual person and the contractor.

(3) Upon redeployment or revocation by the COMUSK of the Contractor’s
authorization to issue firearms, the Contractor shall ensure that all
Government-issued weapons and unexpended ammunition are returned as directed by
the Contracting Officer.

(k) Evacuation.

(1) In the event of a non-mandatory evacuation order, unless authorized in
writing by the Contracting Officer, the Contractor shall maintain personnel on
location sufficient to meet obligations under this contract.

(l) Theater Specific Training. Training Requirements for IC/TR personnel shall
be conducted in accordance with USFK Reg 350-2 Theater Specific Required
Training for all Arriving Personnel and Units Assigned to, Rotating to, or in
Temporary Duty Status to USFK.

(m) USFK Responsible Officer (RO). The USFK appointed RO will ensure all IC/TR
personnel complete all applicable training as outlined in this clause.

(n) Changes. In addition to the changes otherwise authorized by the Changes
clause of this contract, the Contracting Officer may, at any time, by written
order identified as a change order, make changes in Government-furnished
facilities, equipment, material, services, or site. Any change order issued in
accordance with this paragraph shall be subject to the provisions of the Changes
clause of this contract.

(o) Subcontracts. The Contractor shall incorporate the substance of this clause,
including this paragraph, in all subcontracts that require subcontractor
personnel to be available to deploy with or otherwise provide support in the
theater of operations to U.S. military forces deployed/stationed outside the
United States in —

(1) Contingency operations;

(2) Humanitarian or peacekeeping operations; or

(3) Other military operations or exercises designated by the Combatant
Commander.

(p) The Contracting Officer will discern any additional GFE, GFP or logistical
support necessary to facilitate the performance of the enhanced requirement or
necessary for the protection of contractor personnel. These items will be
furnished to the Contractor at the sole discretion of the Contracting Officer
and may be provided only on a reimbursable basis.

(End of clause)

(ag) 52.217-9 — Option to Extend the Term of the Contract (Mar 2000)

(a) The Government may extend the term of this contract by written notice to the
Contractor within 5 days prior to the expiration of the current contract period
of performance; provided, that the Government gives the Contractor a preliminary
written notice of its intent to extend at least 60 days before the contract
expires. The preliminary notice does not commit the Government to an extension.

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 2 years, 316 days. (End of clause)

END OF PART II.A

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 19 of 31

Part II.b
FAR CLAUSE 52.212-5
CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE
ORDERS — COMMERCIAL ITEMS
(MAR 2007)


(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

(1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

(2) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004) (Pub. L.
108-77, 108-78).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the contracting officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

X (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sep
2006), with Alternate I (Oct 1995)(41 U.S.C. 253g and 10 U.S.C. 2402).

__ (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999)(15 U.S.C. 657a).

X (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (Jul 2005) (if the offeror elects to waive the preference, it shall so
indicate in its offer)(15 U.S.C. 657a).

__ (4) [Reserved]

__ (5) (i) 52.219-6, Notice of Total Small Business Aside (June 2003) (15 U.S.C.
644).

__ (ii) Alternate I (Oct 1995) of 52.219-6.

__ (iii) Alternate II (Mar 2004) of 52.219-6.

__ (6) (i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003)(15
U.S.C. 644).

__ (ii) Alternate I (Oct 1995) of 52.219-7.

__ (iii) Alternate II (Mar 2004) of 52.219-7.

X  (7) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)).

X  (8) (i) 52.219-9, Small Business Subcontracting Plan (Sep 2006)(15 U.S.C. 637
(d)(4)).

__(ii) Alternate I (Oct 2001) of 52.219-9.

__ (iii) Alternate II (Oct 2001) of 52.219-9.

__ (9) 52.219-14, Limitations on Subcontracting (Dec 1996)(15 U.S.C.
637(a)(14)).

X (10) 52.219-16, Liquidated Damages — Subcontracting Plan (Jan 1999)(15 U.S.C.
637(d)(4)(F)(i)).

__ (11) (i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (Sep 2005)(10 U.S.C. 2323)(if the offeror elects
to waive the adjustment, it shall so indicate in its offer).

__ (ii) Alternate I (June 2003) of 52.219-23.

__ (12) 52.219-25, Small Disadvantaged Business Participation Program —
Disadvantaged Status and Reporting (Oct l999)(Pub. L. 103-355, section 7102, and
10 U.S.C. 2323).

__ (13) 52.219-26, Small Disadvantaged Business Participation Program —
Incentive Subcontracting (Oct 2000)(Pub. L. 103-355, section 7102, and 10 U.S.C.
2323).

__ (14) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (May 2004).

X  (15) 52.222-3, Convict Labor (June 2003)(E.O. 11755).

__ (16) 52.222-19, Child Labor — Cooperation with Authorities and Remedies (Jan
2006) (E.O. 13126).

X (17) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

X (18) 52.222-26, Equal Opportunity (Mar 2007)(E.O. 11246).

X (19) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sep 2006)(38 U.S.C. 4212).

X (20) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998)(29
U.S.C. 793).

X (21) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sep 2006)(38 U.S.C. 4212).

__ (22) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (Dec 2004) (E.O. 13201).

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 20 of 31

__ (23) (i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (Aug 2000)(42 U.S.C. 6962(c)(3)(A)(ii)).

__ (ii) Alternate I (Aug 2000) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)).

__ (24) 52.225-1, Buy American Act — Supplies (June 2003)(41 U.S.C. 10a-l0d).

__ (25) (i) 52.225-3, Buy American Act –Free Trade Agreements – Israeli Trade
Act (Nov 2006) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note,
Pub. L. 108-77, 108-78, 108-286, and 109-169).

__ (ii) Alternate I (Jan 2004) of 52.225-3.

__ (iii) Alternate II (Jan 2004) of 52.225-3.

__ (26) 52.225-5, Trade Agreements (Nov 2006) (19 U.S.C. 2501, et sec., 19
U.S.C. 3301 note).

__ (27) 52.225-13, Restrictions on Certain Foreign Purchases (Feb 2006) (E.o.s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

__ (28) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (42 U.S.C.
5150).

__ (29) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (42 U.S.C. 5150).

__ (30) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002)(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

__ (31) 52.232.30, Installment Payments for Commercial Items (Oct 1995)(41
U.S.C. 255(f), 10 U.S.C. 2307(f)).

X (32) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (Oct. 2003)(31 U.S.C. 3332).

__ (33) 52.232-34, Payment by Electronic Funds Transfer—Other Than Central
Contractor Registration (May 1999)(31 U.S.C. 3332).

__ (34) 52.232-36, Payment by Third Party (May 1999)(31 U.S.C. 3332).

__ (35) 52.239-1, Privacy or Security Safeguards (Aug 1996)(5 U.S.C. 552a).

__ (36) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006)(46 U.S.C. Appx 1241 (b) and 10 U.S.C. 2631).

__ (ii) Alternate I (Apr 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or executive orders applicable to acquisitions of commercial items:

__ (1) 52.222-41, Service Contract Act of 1965, as Amended (Jul 2005)(41 U.S.C.
351, et seq.).

__ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989)(29
U.S.C. 206 and 41 U.S.C. 351, et.seq.).

__ (3) 52.222-43, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Multiple Year and Option Contracts) (Nov 2006)(29 U.S.C.206 and 41
U.S.C. 351, et seq.).

__ (4) 52.222-44, Fair Labor Standards Act and Service Contract Act — Price
Adjustment (Feb 2002)(29 U.S.C. 206 and 41 U.S.C. 351, et seq.).



--------------------------------------------------------------------------------

(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records — Negotiation.

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(e) (I) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c) and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vii) of this

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 21 of 31

paragraph in a subcontract for commercial items. Unless otherwise indicated
below, the extent of the flow down shall be as required by the clause—

(i) 52.219-8, Utilization of Small Business Concerns (May 2004)(15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

(ii) 52.222-26, Equal Opportunity (Mar 2007)(E.O. 11246).

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sep 2006)(38 U.S.C. 4212).

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)(29
U.S.C. 793).

(v) 52.222-39, Notification of Employee rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201).

(vi) 52.222-41, Service Contract Act of 1965, as Amended (Jul 2005), flow down
required for all subcontracts subject to the Service Contract Act of 1965 (41
U.S.C. 351, et seq.)

(vii) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels
(Feb 2006)(46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64,

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

(End of Clause)

(End of Part II.b)

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 22 of 31

Part II.c

DFARS CLAUSE 252.212-7001
CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE
ORDERS APPLICABLE TO DEFENSE ACQUISITIONS OF COMMERCIAL ITEMS
(APR 2007)

          (a) The Contractor agrees to comply with the following Federal
Acquisition Regulation (FAR) clause which, if checked, is included in this
contract by reference to implement a provision of law applicable to acquisitions
of commercial items or components.

                    X 52.203-3, Gratuities (APR 1984) (10 U.S.C. 2207).

          (b) The Contractor agrees to comply with any clause that is checked on
the following list of Defense FAR Supplement clauses which, if checked, is
included in this contract by reference to implement provisions of law or
Executive orders applicable to acquisitions of commercial items or components.

                    (1) __252.205-7000, Provision of Information to Cooperative
Agreement Holders (DEC 1991) (10 U.S.C. 2416).

                    (2) X 252.219-7003, Small Business Subcontracting Plan (DoD
Contracts) (APR 2007) (15 U.S.C. 637).

                    (3) __ 252.219-7004, Small Business Subcontracting Plan
(Test Program) (APR 2007) (15 U.S.C. 637 note).

                    (4) X 252.225-7001, Buy American Act and Balance of Payments
Program (JUN 2005) (41 U.S.C. l0a-10d, E.O. 10582).

                    (5) __ 252.225-7012, Preference for Certain Domestic
Commodities (JAN 2007) (10 U.S.C. 2533a).

                    (6) __ 252.225-7014, Preference for Domestic Specialty
Metals (JUN 2005) (10 U.S.C. 2533a).

                    (7) __  252.225-7015, Restriction on Acquisition of Hand or
Measuring Tools (JUN 2005) (10 U.S.C. 2533a).

                    (8) __ 252.225-7016, Restriction on Acquisition of Ball and
Roller Bearings (MAR 2006) (Section 8065 of Public Law 107-117 and the same
restriction in subsequent DoD appropriations acts).

                    (9) __ 252.225-7021, Trade Agreements (MAR 2007) (19 U.S.C.
2501 -2518 and 19 U.S.C. 3301 note).

                    (10) __ 252.225-7027, Restriction on Contingent Fees for
Foreign Military Sales (APR 2003) (22 U.S.C. 2779).

                    (11) __  252.225-7028, Exclusionary Policies and Practices
of Foreign Governments (APR 2003) (22 U.S.C. 2755).

                    (12)(i) __  252.225-7036, Buy American Act — Free Trade
Agreements — Balance of Payments Program (MAR 2007) (41 U.S.C. l0a-l0d and 19
U.S.C. 3301 note).

                              (ii) __  Alternate I (OCT 2006) of 252.225-7036.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 23 of 31

                    (13) __ 252.225-7038, Restriction on Acquisition of Air
Circuit Breakers (JUN 2005) (10 U.S.C. 2534(a)(3)).

                    (14) __ 252.226-7001, Utilization of Indian Organizations,
Indian-Owned Economic Enterprises, and Native Hawaiian Small Business Concerns
(SEP 2004) (Section 8021 of Public Law 107-248 and similar sections in
subsequent DoD appropriations acts).

                    (15) X 252.227-7015, Technical Data—Commercial Items (NOV
1995) (10 U.S.C. 2320).

                    (16) X 252.227-7037, Validation of Restrictive Markings on
Technical Data (SEP 1999) (10 U.S.C. 2321).

                    (17) X  252.232-7003, Electronic Submission of Payment
Requests (MAR 2007) (10 U.S.C. 2227).

                    (18) __  252.237-7019, Training for Contractor Personnel
Interacting with Detainees (SEP 2006) (Section 1092 of Public Law 108-375).

                    (19) X  252.243-7002, Requests for Equitable Adjustment (MAR
1998) (10 U.S.C. 2410).

                    (20)(i) __ 252.247-7023, Transportation of Supplies by Sea
(MAY 2002) (10 U.S.C. 2631).

                              (ii) __  Alternate I (MAR 2000) of 252.247-7023.

                              (iii) __  Alternate II (MAR 2000) of 252.247-7023.

                              (iv) __  Alternate III (MAY 2002) of 252.247-7023.

                    (21) X 252.247-7024, Notification of Transportation of
Supplies by Sea (MAR 2000) (10 U.S.C. 2631).

          (c) In addition to the clauses listed in paragraph (e) of the Contract
Terms and Conditions Required to Implement Statutes or Executive
Orders—Commercial Items clause of this contract (FAR 52.212-5), the Contractor
shall include the terms of the following clauses, if applicable, in subcontracts
for commercial items or commercial components, awarded at any tier under this
contract:

                    (1) 252.225-7014, Preference for Domestic Specialty Metals,
Alternate I (APR 2003) (10 U.S.C. 2533a).

                    (2) 252.237-7019, Training for Contractor Personnel
Interacting with Detainees (SEP 2006) (Section 1092 of Public Law 108-375).

                    (3) 252.247-7023, Transportation of Supplies by Sea (MAY
2002) (10 U.S.C. 2631).

                    (4) 252.247-7024, Notification of Transportation of Supplies
by Sea (MAR 2000) (10 U.S.C. 2631).

.(End of clause)

DFARS CLAUSE 252.212-7001 ADDENDA

In accordance with FAR 12.302, the following clauses are included in this
contract.

(e) 252.201-7000 CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 24 of 31

(a) Definition. “Contracting officer’s representative” means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

(b) If the Contracting Officer designates a contracting officer’s representative
(COR), the Contractor will receive a copy of the written designation. It will
specify the extent of the COR’s authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

(End of clause)

d) 252.211-7003 ITEM IDENTIFICATION AND VALUATION (JUN 2005)

(a) Definitions. As used in this clause___

“Automatic identification device” means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.

“Concatenated unique item identifier” means___

(1) For items that are serialized within the enterprise identifier, the linking
together of the unique identifier data elements in order of the issuing agency
code, enterprise identifier, and unique serial number within the enterprise
identifier; or

(2) For items that are serialized within the original part, lot, or batch
number, the linking together of the unique identifier data elements in order of
the issuing agency code; enterprise identifier; original part, lot, or batch
number; and serial number within the original part, lot, or batch number.

“Data qualifier” means a specified character (or string of characters) that
immediately precedes a data field that defines the general category or intended
use of the data that follows.

“DoD recognized unique identification equivalent” means a unique identification
method that is in commercial use and has been recognized by DoD. All DoD
recognized unique identification equivalents are listed at
http://www.acq.osd.mil/dpap/UID/equivalents.html.

“DoD unique item identification” means a system of marking items delivered to
DoD with unique item identifiers that have machine-readable data elements to
distinguish an item from all other like and unlike items. For items that are
serialized within the enterprise identifier, the unique item identifier shall
include the data elements of the enterprise identifier and a unique serial
number. For items that are serialized within the part, lot, or batch number
within the enterprise identifier, the unique item identifier shall include the
data elements of the enterprise identifier; the original part, lot, or batch
number; and the serial number.

“Enterprise” means the entity (e.g., a manufacturer or vendor) responsible for
assigning unique item identifiers to items.

“Enterprise identifier” means a code that is uniquely assigned to an enterprise
by an issuing agency.

“Government’s unit acquisition cost” means

(1) For fixed-price type line, subline, or exhibit line items, the unit price
identified in the contract at the time of delivery;

(2) For cost-type or undefinilized line, subline, or exhibit line items, the
Contractor’s estimated fully burdened unit cost to the Government at the time of
delivery; and

(3) For items produced under a time-and-materials contract, the Contractor’s
estimated fully burdened unit cost to the Government at the time of delivery.

“Issuing agency” means an organization responsible for assigning a
non-repeatable identifier to an enterprise (i.e., Dun & Bradstreet’s Data
Universal Numbering System (DUNS) Number, Uniform Code Council (UCC) /EAN
International (EAN) Company Prefix, or Defense Logistics Information System
(DLIS) Commercial and Government Entity (CAGE) Code).

“Issuing agency code” means a code that designates the registration (or
controlling) authority for the enterprise identifier.

“Item” means a single hardware article or a single unit formed by a grouping of
subassemblies, components, or constituent parts.

“Lot or batch number” means an identifying number assigned by the enterprise to
a designated group of items, usually referred to as either a lot or a batch, all
of which were manufactured under identical conditions.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 25 of 31

“Machine-readable” means an automatic identification technology media, such as
bar codes, contact memory buttons, radio frequency identification, or optical
memory cards.

“Original part number” means a combination of numbers or letters assigned by the
enterprise at item creation to a class of items with the same form, fit,
function, and interface.

“Parent item” means the item assembly, intermediate component, or subassembly
that has an embedded item with a unique item identifier or DoD recognized unique
identification equivalent.

“Serial number within the enterprise identifier” means a combination of numbers,
letters, or symbols assigned by the enterprise to an item that provides for the
differentiation of that item from any other like and unlike item and is never
used again within the enterprise.

“Serial number within the part, lot, or batch number” means a combination of
numbers or letters assigned by the enterprise to an item that provides for the
differentiation of that item from any other like item within a part, lot, or
batch number assignment.

“Serialization within the enterprise identifier” means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier.

“Serialization within the part, lot, or batch number” means each item of a
particular part, lot, or batch number is assigned a unique serial number within
that part, lot, or batch number assignment. The enterprise is responsible for
ensuring unique serialization within the part, lot, or batch number within the
enterprise identifier.

“Unique item identifier” means a set of data elements marked on items that is
globally unique and unambiguous.

“Unique item identifier type” means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at http://www.acq.osd.mil/dpap/UID/uid
types.html.

(b) The Contractor shall deliver all items under a contract line, subline, or
exhibit line item.

(c) DoD unique item identification or DoD recognized unique identification
equivalents.

(1) The Contractor shall provide DoD unique item identification, or a DoD
recognized unique identification equivalent, for

(i) All delivered items for which the Government’s unit acquisition cost is

(ii) The following items for which the Government’s unit acquisition cost is
less than Contract Line, Subline, or Exhibit Line item Number Item Description:

 

 

 

 

 

CLIN

DESCRIPTION

 

IUID ASSIGMENT

 

 

 

 

 

X006AFMTS Plus Mobile Unit V2 w/GB-GRAM

 

 

Parent

 

and RFID installed w/keyboard

 

 

 

X007AG

Ruggedized Laptop Computer w/Mapping and messaging software and Warranty

 

 

Child

X028AA

MT 2011-E

 

 

Child

X028AEMT 2012-RS

 

 

Child

X011 AB

MTS Plus Control Station w/RFID and GB-GRAM

 

 

Parent

X012AB

Control Station Laptop Computer w/Mapping and Messaging Software

 

 

Child

X012AG

Edgeport Port Expander

 

 

Child

X012AD

Printer (HP 460CB) w/one (1) battery, one (1) black print cartridge, one (1)
tri-color cartridge and one (1) power adapter

 

 

Child

X028AA

MT 2011-E

 

 

Child

X028AEMT-2012-RS

 

 

Child

          (iii) Subassemblies, components, and parts embedded within delivered
items as specified above.

(2) The concatenated unique item identifier and the component data elements of
the DoD unique item identification or DoD recognized unique identification
equivalent shall not change over the life of the item.

(3) Data syntax and semanties of DoD unique item identification and DoD
recognized unique identification equivalents. The Contractor shall ensure that

(i) The encoded data elements (except issuing agency code) of the unique item
identifier are marked on the item using one of the following three types of data
qualifiers, as determined by the Contractor:

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 26 of 31

(A) Data Identifiers (DIs) (Format 06) in accordance with ISO/IEC International
Standard 15418, Information Technology – EAN/UCC Application Identifiers and
ANSI MH 10 Data Identifiers and ANSI MH 10 Data Identifiers and Maintenance.

(B) Application Identifiers (AIs) (Format 05), in accordance with ISO/IEC
International Standard 15418, Information Technology – EAN/UCC Application
Identifiers and ANSI MM 10 Data Identifiers and ANSI MH 10 Data Identifiers and
Maintenance.

(C) Text Element Identifiers (TEIs), in accordance with the DoD collaborative
solution “DD” format for use until the solution is approved by ISO/IEC JTCI SC
31. The “DD” format is described in Appendix D of the DoD Guide to Uniquely
Identifying Items, available at http://www.acq.osd.mil/dpap/UID/guides.htm; and

(ii) The encoded data elements of the unique item identifier conform to ISO/IEC
International Standard 15434, Information Technology – Syntax for High Capacity
Automatic Data Capture Media.

(4) DoD unique item identification and DoD recognized unique identification
equivalents.

(i) The Contractor shall—

(A) Determine whether to serialize within the enterprise identifier or serialize
within the part, lot, or batch number; and

(B) Place the data elements of the unique item identifier (enterprise
identifier; serial number; and for serialization within the part, lot, or batch
number only; original part, lot, or batch number) on items requiring marking by
paragraph (c)(1) of this clause, based on the criteria provided in the version
of MIL-STD-I30, Identification Marking of U.S. Military Property, cited in the
contract Schedule.

(ii) The issuing agency code—

(A) Shall not be placed on the item; and

(B) Shall be derived from the data qualifier for the enterprise identifier.

(d) For each item that requires unique item identification under paragraph
(c)(l)(i) or (ii) of this clause, in addition to the information provided as
part of the Material Inspection and Receiving Report specified elsewhere in this
contract, the Contractor shall report at the time of delivery, either as part
of, or associated with, the Material Inspection and Receiving Report, the
following information.

(1) Concatenated unique item identifier; or DoD recognized unique identification
equivalent.

(2) Unique item identifier type.

(3) Issuing agency code (if concatenated unique item identifier is used).

(4) Enterprise identifier (if concatenated unique item identifier is used).

(5) Original part number.

(6) Lot or batch number.

(7) Current part number (if not the same as the original part number).

(8) Current part number effective date.

(9) Serial number.

(10) Government’s unit acquisition cost.

(e) For embedded DoD serially managed subassemblies, components, and parts that
require unique item identification under paragraph (c)(1) (iii) of this clause,
the Contractor shall report at the time of delivery, either as part of, or
associated with the Material Inspection and Receiving Report specified elsewhere
in this contract, the following information:

(1) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the parent item delivered under a contract line, subline, or
exhibit line item that contains the embedded subassembly, component, or part.

(2) Concatenated unique item identifier or DoD recognized unique identification
equivalent of the embedded subassembly, component, or part.

(3) Unique item identifier type.**

(4) Issuing agency code (if concatenated unique item identifier is used).**

(5) Enterprise identifier (if concatenated unique item identifier is used).**

(6) Original part number.**

(7) Lot or batch number.**

(8) Current part number (if not the same as the original part number.**

(9) Current part number effective date.**

(10) Serial number.**

(11) Unit of measure.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 27 of 31

(12) Description.

** Once per item.

(f) The Contractor shall submit the information required by paragraphs (d) and
(e) of this clause in accordance with the data submission procedures at
http://www.acq.osd.mil/dpap/UID/DataSubmission.htm.

(g) Subcontracts. If paragraph (c)(l) of this clause applies, the Contractor
shall include this clause, including this
paragraph (g), in all subcontracts issued under this contract.

(End of Clause)

e) Army Electronic Invoicing Instructions (Feb 2006)

Contractor shall submit payment request using the following method(s) as
mutually agreed to by the Contractor, the Contracting Officer, the contract
administration office, and the payment office.

Wide Area Workflow (WAWF) (see instructions below)

Web Invoicing System (WInS) (https://ecweb.dfas.mil)

American National Standards Institute (ANSI) X.12 electronic data interchange
(EDI) formats
(http://www.X12.org and http://www.dfas.mil/ecedi)

Other (please specify)____________________________

DFAS POC and Phone: 800-447-1150 FAX: 866-473-5429

WAWF is the preferred method to electronically process vendor request for
payment. This application allows DOD vendors to submit and track Invoices and
Receipt/Acceptance documents electronically. Contractors electing to use WAWF
shall (i) register to use WAWF at https://wawf.cb.mil and (ii) ensure an
electronic business point of contact (POC) is designated in the Central
Contractor Registration site at http://www.ccr.gov within ten (10) calendar days
after award of this contract/order.

WAWF Instructions

Questions concerning payments should be directed to the Defense Finance and
Accounting Service (DFAS) [Contracting Office fill in DFAS location here as
indicated on your purchase order/contract] at [Contracting Office fill in DFAS
vendor pay phone number here] or faxed to [Contracting Office fill in DFAS
vendor pay fax phone number here]. Please have your purchase order/contract
number ready when calling about payments.

You can easily access payment and receipt information using the DFAS web site at
http://www.dfas.mil/money/vendor. Your purchase order/contract number or invoice
number will be required to inquire about the status of your payment.

The following codes and information will be required to assure successful flow
of WAWF documents.

TYPE OF DOCUMENT          [Check the appropriate block]

___ Commercial Item Financing

___ Construction Invoice (Contractor Only)

___ Invoice (Contractor Only)

_X_ Invoice and Receiving Report (COMBO)

___ Invoice as 2-in-l (Services Only)

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 28 of 31

___ Performance Based Payment (Government Only)

___ Progress Payment (Government Only)

___ Cost Voucher (Government Only)

___ Receiving Report (Government Only)

___ Receiving Report With Unique Identification (UID) Data (Government Only)

___ Summary Cost Voucher (Government Only)

CAGE CODE: 04NA3

ISSUE BY DODAAC: W91QUZ

ADMIN BY DODAAC: W91QUZ

INSPECT BY DODAAC: S0107A

ACCEPT BY DODAAC: W913RA

SHIP TO DODAAC: W913RA

LOCAL PROCESSING OFFICE DODDAC:

PAYMENT OFFICE FISCAL STATION CODE: HQ0338

EMAIL POINTS OF CONTACT LISTING:

INSPECTOR: S2101A

ACCEPTOR: robert.straub@us.army.mil

RECEIVING OFFICE POC: robert.straub@us.army.mil

CONTRACT ADMINISTRATOR: sharyn.timms@us.army.mil; bebe.housen@us.army.mil

CONTRACTING OFFICER: sharyn.timms@us.army.mil

ADDITIONAL CONTACT: Contract Specialist- bebe.housen@us.army.mil

DCMA Representative: Linda.Hirsch@dema.mil

(f) 252.232-7003 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS (MAR 2007)

(a) Definitions. As used in this clause

(1) “Contract financing payment” and “invoice payment” have the meanings given
in section 32.001 of the Federal Acquisition Regulation.

(2) “Electronic form” means any automated system that transmits information
electronically from the initiating system to all affected systems. Facsimile,
e-mail, and scanned documents are not acceptable electronic forms for submission
of payment requests. However, scanned documents are acceptable when they are
part of a submission of a payment request made using one of the electronic forms
provided for in paragraph (b) of this clause.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 29 of 31

(3) “Payment request” means any request for contract financing payment or
invoice payment submitted by the Contractor under this contract.

(b) Except as provided in paragraph (c) of this clause, the Contractor shall
submit payment requests using one of the following electronic forms:

(1) Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA). Information regarding
WAWF-RA is available on the Internet at https://wawf.eb.mil.

(2) Web Invoicing System (WInS). Information regarding WInS is available on the
Internet at https://ecweb.dfas.mil.

(3) American National Standards Institute (ANSI) X.12 electronic data
interchange (EDI) formats.

(i) Information regarding EDI formats is available on the Internet at
http://www.X12.org.

(ii) EDI implementation guides are available on the Internet at
http://www.dod.mil/dfas/contractorpay/electroniccommerce.html.

(4) Another electronic form authorized by the Contracting Officer.

(c) The Contractor may submit a payment request in non-electronic form only
when,

(1) DoD is unable to receive a payment request in electronic form; or

(2) The Contracting Officer administering the contract for payment has
determined, in writing, that electronic submission would be unduly burdensome to
the Contractor. In such cases, the Contractor shall include a copy of the
Contracting Officer’s determination with each request for payment.

(d) The Contractor shall submit any non-electronic payment requests using the
method or methods specified in
Section G of the contract.

(e) In addition to the requirements of this clause, the Contractor shall meet
the requirements of the appropriate payment clauses in this contract when
submitting payment requests.

(End of clause)

(g) 252.225-7040 CONTRACTOR PERSONNEL AUTHORIZED TO ACCOMPANY U.S. ARMED FORCES
DEPLOYED OUTSIDE THE UNITED STATES (JUN 2006) (DEVIATION)

_____ (g) Personnel data list.

(1) In accordance with DoD Instruction 3020.41, Contractor Personnel Authorized
to Accompany the U.S. Armed Forces, the Contractor shall enter before
deployment, or if already in the designated operational area, enter upon
becoming an employee under the contract, and maintain current data, including
departure data, for all Contractor personnel that are authorized to accompany
U.S. Armed Forces deployed outside the United States, as specified in paragraph
(b)(1) of this clause. The automated web-based system to use for this effort is
the Synchronized Predeployment and Operational Tracker (SPOT). For information
on how to register and enter data into this system, go to
http://www.dod.mil/bta/products/spot.html.

(2) The Contractor shall ensure that all employees in the database have a
current DD Form 93, Record of Emergency Data Card, on file with both the
Contractor and the designated Government official. The Contracting Officer will
inform the Contractor of the Government official designated to receive this data
card.

(End of Clause)

(h) 252.225-7043 ANTITERRORISM/FORCE PROTECTION POLICY FOR DEFENSE CONTRACTORS
OUTSIDE THE UNITED STATES (MAR 2006)

_____ (d) Information and guidance pertaining to DoD antiterrorism/force
protection can be obtained from: For Army contracts: HQDA-AT: telephone, DSN
222-9832 or commercial (703) 692-9832.

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 30 of 31

(End of Clause)

End of Part ll.c.

 

 

 

 

 

 

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

0001

 

1

Lot

 

 

 

 

Contract Minimum

 

 

 

 

 

 

FFP

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

 

 

 

 

 

 

 

ACRN AA
CIN: 000000000000000000000000000000

 

 

 

         INSPECTION AND ACCEPTANCE TERMS

         Supplies/services will be inspected/accepted at:

 

 

 

 

 

CLIN

INSPECT AT

INSPECT BY

ACCEPT AT

          ACCEPT BY

0001

N/A

N/A

N/A

          Government

 

 

 

 

DELIVERY INFORMATION

 

 

 


 

 

 

 

 

CI.IN

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

UIC

         ACCOUNTING AND APPROPRIATION DATA

         AA: 2172035000005T5T015110830900731EG125T0LW9017117227NMG75T0L12035052
         AMOUNT: $100,000.00

--------------------------------------------------------------------------------




W91QUZ-07-D-0018

Page 31 of 31

CIN 000000000000000000000000000000: $100,000.00

--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

PART III.a

With Appendices

MOVEMENT TRACKING SYSTEM

STATEMENT OF WORK AND SPECIFICATION

 

 

1.

PURPOSE

The purpose of this procurement is to provide GPS, commercial computer
equipment; system support software; installation kits (A-Kit), air time,
associated documentation and reports; integration; maintenance; and technical
support services and services to provide a world-wide two-way data
communications and geo-location capability between mobile units (Handheld Mobile
Unit [V1] and Vehicle Mounted Mobile Unit [V2], also called B-Kits) and
designated control points (Control Stations). To the extent practical, the
equipment shall represent state-of-the-art technology. MTS will support military
operations on a world-wide basis in peacetime, peacekeeping and wartime
operations. MTS system components shall be capable of operating without the use
of direct telephone (land line or cellular) connections or LAN/WAN/INTERNET
direct connectivity.

 

 

2.

SCOPE

The equipment and services shall support the MTS program and operate in an open
systems environment on a world-wide basis. This environment requires solutions
that are compliant with open systems standards defined in the Defense
Information Technology Standards Registry (DISR). As part of the technical
support services provided under this contract, the Contractor may perform
engineering studies, technical services, develop device drivers to facilitate
the passing of data to an open systems environment compliant with the DISR and
interfaces, and develop A-Kits to facilitate vehicle integration. The U.S. Army,
other U.S. Armed Services, Department of Defense (DOD) Agencies, other U.S.
Federal Government Agencies, and foreign allied military services shall be
authorized to order from this contract.

 

 

3.

OPERATIONAL ENVIRONMENT

The Control Station will be operated in a fixed, heated/cooled environment
(operation center, etc.), but is required to be transportable and capable of
being interfaced to a LAN, and wide area network (WAN) for subsequent passing of
data. No dedicated power generation equipment is required. The Control Station
equipment requires standard 110-volt (CONUS) or 220-volt (OCONUS) 50/60 Hz
commercial power. The Control Station is also required to operate from battery
power. The V1 and V2 units will be operated in a mobile environment inside a
vehicle. V1 units require battery power and an additional connection for
operation from vehicle power. V2 units, mounted in a vehicle, require power from
the vehicle. The V2 shall be capable of operating from standard 110-volt (CONUS)
or 220-volt (OCONUS) 50/60 Hz commercial power. Power surge protection shall be
incorporated into the system design.

 

 

 

1 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07


 

 

4.

APPLICABLE DOCUMENTS

The documents listed in Appendix I to this statement of work form a part of the
technical specifications set forth in this statement of work and specification.
In the event of conflict between the documents listed and the contents of this
statement of work and specification, this statement of work and specification
shall govern.

 

 

5.

TERMS AND DEFINITIONS

Definitions and meanings of data processing, data communications, and
information systems terms used in this statement of work and specification which
are not defined herein or in Appendix II shall be interpreted in accordance with
FIPS PUB 11-3, Guideline: American National Dictionary for Information Systems.

 

 

6.

FUNCTIONAL REQUIREMENTS

The Contractor shall deliver supplies and services set forth in this statement
of work and specification pursuant to issuance of delivery/task orders. Except
as stated herein, the Contractor, acting independently, and not as an agent of
the Government, shall furnish all management, personnel, equipment, software,
services, travel, and other items necessary to deliver the supplies and
services.

 

 

6.1

Provision of Equipment


 

 

6.1.1

General

Appendix III, Equipment Specification, represents minimum requirements. At a
minimum, the Contractor shall provide equipment that satisfies the minimum
requirements set forth in Appendix III.

 

 

6.1.2

System Integration

Prior to delivering any new or revised equipment, the Contractor shall fully
test, configure, integrate, and activate each equipment platform. The process
includes unit, system, integration, independent verification & validation, and
load testing. The integration process shall include loading the required
operating and system support software and integrating all Contractor-provided
equipment and Government-Furnished Property (GFP) certified to operate on
Contractor’s Network. Where applicable, and with customer’s consent, Beta
testing may be performed.

 

 

6.1.3

Delivery Requirements

          a. The Contractor shall deliver equipment to any CONUS location within
90 days of receipt of a delivery order for quantities of 500 or less. The
Government will negotiate with the Contractor on deliveries of quantities
greater than 500 systems and / or for deliveries required in less than 90 days.
All shipping costs shall be included in the price of the end item. All
components of an order shall be shipped concurrently to the same address, unless
otherwise instructed by the Contracting Officer. A packing list shall be placed
in each transit case. The Contractor shall pack each applicable component in its
transit case(s) prior to shipping. The transit case(s), containing the
configuration and/or components, shall be appropriately packed

 

 

 

2 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

and shipped in standard commercial wrappings; e.g., shrink wrappings. Each unit
shipped shall have its own End Users’ Manual and component manuals packed in the
transit case.

          b. The Government may require expedited (20-30 days) shipments during
the term of the contract. Such deliveries will be negotiated on a case-by-case
basis. A packing list shall be placed in each transit case.

 

 

6.2

GOVERNMENT FURNISHED PROPERTY (GFP)

6.2.1             Maps. NGA maps or other Contractor-network certified maps will
be provided as GFP on this contract.

6.2.2             Other GFP. Other GFP on this contract will be provided as
required for any future testing and development. Once per calendar quarter, the
Government will provide the Contractor with a rolling six (6)-month forecast of
fielding estimates and delivery of GFP, which is currently the GB-GRAM card. The
Government will notify the Contractor of any changes in its GFP delivery
schedule that would affect the Contractor’s ability to ship equipment on a
Delivery Order in a timely manner. If GFP delays will preclude the Contractor
from shipping equipment on a Delivery Order, the Contractor and the Government
will negotiate an equitable adjustment to the affected Delivery Order, which
will be implemented by Contract Modification. The Modification will, as a
minimum, establish new delivery dates for the equipment on the affected Delivery
Order, taking into account the Government’s latest GFP delivery schedule.

 

 

6.3

CUSTOMER ASSISTANCE


 

 

6.3.1

Repair Assistance

          a. The Contractor shall provide support via a local and/or toll-free
telephone number(s) to users in the following areas of operation: CONUS and
OCONUS.

          b. The Contractor shall provide a staffed telephonic support service,
answering machine service, email, World-Wide Web, and satellite message
service24 hours a day, 7 days a week.

          c. The support personnel shall receive problem reports and attendant
requests for assistance and perform the necessary actions to facilitate the
timely resolution (less than 8 hours) of reported problems. The support
personnel shall be sufficiently proficient in spoken and written American
English so that they can effectively communicate with users.

 

 

6.3.2

24/7 Engineering Technical Support Services

          a. The Contractor shall provide on-site technical support services
coverage at the Network Operations Center 24 hours a day, 7 days a week,
including Saturday, Sunday, and U.S. Government holidays.

          b. The on-site, technical support shall have the appropriate expertise
to analyze system (includes the network) performance, problem reports, and
requests for assistance to identify system and network problems. The technical
support shall have the appropriate expertise and authority to take immediate
action and make immediate coordination to effect change and to facilitate the
timely resolution of system problems. The contractor shall maintain a daily
record

 

 

 

3 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

of problems encountered, problem solutions, coordination made, all actions
taken, and lessons learned.

          c. The contractor shall prepare and deliver after action reports (AAR)
to the Government that summarize the technical support services provided, with
the submittal of each monthly invoice. The AAR shall also provide detailed
statements of all actions taken, problems encountered, problem solutions, and
lessons learned. Any documents created during the execution of support shall be
attached to the AAR as enclosures.

 

 

6.4

WARRANTY REMEDIES AND PROCEDURES

The contractor shall be obligated, under the provisions of the Warranty for
items delivered pursuant to this contract, to repair or replace or otherwise
provide a remedy for warranted items only if damage or loss results from or is
caused by the warranted item. The Contractor is not obligated to provide repair,
replacement or other remedies in the event that damage or loss is the result of
or is caused by actions or events other than the warranted item, to include such
causes as: (1) misuse or abuse of the item beyond the use contemplated in the
Specification; (2) accidental damage, to include aircraft crashes; (3) combat
damage; (4) enclosure opening, modifications, or repairs, by persons other than
Contractor-authorized service personnel; (5) natural disasters, to include
flood, earthquake, hurricane, tornado; (6) fires or explosions not originating
on or within the warranted item; and (7) force majeure.

 

 

6.4.1

Warranty Period

          a. The Contractor shall provide a minimum                             
      warranty, including parts and labor for all equipment delivered under this
contract. All warranties for items accepted on the same date shall be for the
same duration. The warranty period shall begin upon Government acceptance of the
MTS equipment and items.

          b. The warranty may include on-site procedures or mail-in or a
combination of both. The Government reserves the right to carry in MTS equipment
for repair at no additional cost to the Government. If mail-in/carry-in
procedures are utilized, the Contractor shall provide no-cost repair for MTS
equipment delivered to the Contractor by mail or carrier, if the equipment is
under warranty according to the terms of the contract.

          c. The Government will bear costs to ship warranted equipment to a
Contractor repair facility, to be identified in a Memorandum of Agreement (MOA)
between the Government and Contractor. Contractor shall bear all shipping costs
to return repaired equipment to any location within CONUS, Alaska, and Hawaii.
Contractor will assume full responsibility for warranted items as soon as they
arrive at a designated repair facility if sent to such a facility by the
Government, or are accepted by a authorized Contractor representative as a
warranted item for inspection and or repair. Contractor will retain
responsibility for such equipment until the equipment arrives back under
Government control. If equipment arrives at a designated repair facility without
inspection by a authorized Contractor Field Services Representative (FSR), and
the basis for repair is deemed to be a non-warranty cause, such as neglect or
damage other than normal wear and tear, the Government will pay for the return
of such item to the Government and will pay Contractor a flat examination fee.

 

 

 

4 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          d. Software and Firmware. Contractor will provide direct support
warranty for any firmware loaded on MTS transceivers or Contractor software
loaded on MTS equipment for              after Government acceptance of the
first release of such firmware or software. Contractor will support any OEM
warranty, providing the software is used on the MTS system only to the extent of
the OEM’s original warranty agreement if one exists. Contractor will support any
Contractor-developed firmware or software release updates for             after
Government acceptance. If subsequent software bugs are found after warranty
expiration, then Contractor will support the Government in resolution of such
problems under Delivery Orders.

          e. If software other than Contractor-approved software is used on the
MTS system, then Contractor is not liable for software warranty of such
software. If such software is used and subsequently causes other Contractor
software to fail or to be corrupted, then Contractor is not liable for damages
to such equipment. Contractor will support the Government in resolution of such
problems under Delivery Orders.

 

 

6.4.2

Return to Service

          a. Equipment located in CONUS and OCONUS, shall be returned to a fully
operational status or replaced with a fully operational unit
within                     of Contractor receipt of such equipment. Details on
this process will be stated in an MOA between the Government and Contractor.

          b. Until such time as the Contractor is advised otherwise by the
Government in writing, the Government will be responsible for shipping
transceivers that contain COMSEC devices from OCONUS locations to Contractor
CONUS facilities for repair. After receipt, Contractor will replace or repair
the equipment, as needed, and ship to any CONUS location, Alaska, or Hawaii, as
coordinated. The procedure for processing equipment containing COMSEC devices
will be addressed in an MOA between the Government and Contractor.

 

 

6.4.3

Replacement Parts

          a. When the Contractor replaces a defective part during the warranty
period, the newly installed part shall become Government property. The defective
part shall become the property of the Contractor, except the Government reserves
the right to retain defective disk drives containing sensitive or classified
material and/or GFP which is required by statute or regulation to be destroyed
or retained by the Government. The Contractor shall ensure that the hard drives
are separately priced as a sub-component CLIN.

          b. The effective warranty for all replacement items installed during
the initial warranty period shall be equal to the remaining warranty period on
the original item or whichever is greater.

          c. Only new parts or parts certified by the Original Equipment
Manufacturer (OEM) as equal to new shall be used in effecting warranty repairs.
Additionally, all replacement parts shall be equal to or better than the
replaced parts in terms of quality and performance.

 

 

6.4.4

Warranty Conditions


 

 

 

5 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

The Government may upgrade equipment delivered under this contract by inserting
items or attaching other devices such as third party cards or disk drives
without voiding the applicable warranty. Substitutions and additions of
equipment not manufactured or supplied by the Contractor shall be subject to the
following:

          a. The Contractor shall not be responsible for damage caused to the
original equipment provided the damage results from the use of third-party
equipment.

          b. The Contractor shall not be responsible for defects or overall
system performance degradation if such defects or performance degradation result
from the use of third-party equipment.

          c. The Contractor shall not be responsible for defects or overall
system performance degradation resulting from the use of third-party technicians
or installers.

 

 

6.4.5

Post Warranty Maintenance

Upon receipt of a delivery order, the contractor shall provide follow on post
initial warranty maintenance on a monthly fixed price basis for V1 (upon
development) and V2 mobile units, Control Stations, and all transceivers in
accordance with the provisions of paragraph 6.4.

 

 

6.5

HARDWARE AND SOFTWARE DOCUMENTATION

          a. Commercial Manuals. The Contractor shall provide commercial quality
manuals and documentation for all hardware and software delivered under this
contract in accordance with commercial practices. To the extent that it is
consistent with commercial practices, the hardware and software documentation
shall be provided as separately orderable items and not included in the
equipment prices.

          b. MTS Operator and Maintainer Manuals, Installation Manual(s), and
Training Material. Upon receipt of a delivery order, the contractor shall
provide high quality data to the Government in the form of MTS users and
maintainers manuals, installation manual(s), and training documentation for the
V1 (upon development), V2, and Control Station.

          c. The contractor shall submit a draft for all new
contractor-developed documentation 45 days after receipt of a delivery order.
The Government will have 20 days (or such longer period as mutually agreed upon)
to review and submit comments. The final documentation, in hard copy and
Microsoft Office format, shall be submitted to the Government within 30 days of
receipt of Government review and comment.

 

 

6.6

CONFIGURATION MANAGEMENT

The Contractor shall be a participating member of a Configuration Control Board
(CCB) to evaluate all proposed system changes prior to implementation. PM will
chair the CCB, with other members participating as required. Approval by CCB
will be considered approval to implement change.

 

 

6.6.1

Correction of Safety Hazards or Equipment Malfunctions


 

 

 

6 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          a. In accordance with commercial practices, the Contractor shall
notify the Contracting Officer and the PM office of all OEM-sponsored changes to
correct safety hazards or equipment malfunctions.

          b. The Contractor shall implement changes to correct safety hazards in
accordance with commercial practices. The implementation shall be in accordance
with a mutually agreed-upon schedule. All such changes shall be implemented at
no additional cost to the Government. In situations where access to equipment is
limited, the MTS PM office will assist in coordinating such access, if required,
and will assist Contractor in coordinating transportation into any restricted
travel areas to accomplish such safety correction.

          c. During the equipment warranty period or during any period in which
post-warranty repair services are procured, the Contractor shall implement
changes to correct equipment malfunctions in accordance with commercial
practices. The implementation shall be in accordance with a mutually agreed-upon
schedule. These changes shall be made at no additional cost to the Government.

 

 

6.6.2

Current Technology Substitutions/Insertions/Additions

          a. The Contractor shall propose changes within the general scope of
the contract for the purpose of product substitutions, technology insertions,
and/or additions to assure that state-of-the-art, commercial items are available
for delivery in accordance with the contract terms and conditions.

                    (1) Product substitutions are replacement of contract items
which have been officially announced as either out-of-production or no longer
supported by the OEM. The Contractor shall notify the Government within seven
(7) days after receiving notification from an OEM of items being discontinued.
The Contractor shall provide the Government with any then-available information
on the OEM’s remaining inventory and/or support availability. Within thirty (30)
days from first notification, the Contractor shall identify potential substitute
items for the Government’s consideration. Final acceptance of proposed
substitute items shall be subject to mutual agreement of the Government and the
Contractor. Substituted items shall provide the same or greater performance for
the same or lesser price of the contract item replaced.

                    (2) Technology insertions are upgrades and advancements in
technology for existing contract items.

                    (3) Additions provide for new functionality not available on
the contract. A new CLIN or sub-CLIN will be added to the contract for the
addition of the new item.

          b. The Contractor’s offer of product substitution, insertion, or
addition shall include information sufficient to determine that the proposal
satisfies the terms and conditions of the contract and in particular, this
section of the SOW. The proposal shall be subject to negotiations and shall, as
a minimum, include the following information:

                    (1) A description, in detail, of the difference between the
existing contract item(s) and the product substitution or technology insertion
and a specific analysis of the comparative advantages and disadvantages of each.
For additions, the proposal shall provide a complete description of the new item
and a correlative analysis of how the new item will benefit the Government.

 

 

 

7 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                    (2) A discussion of how specific contract items would be
changed if the proposal is accepted (e.g., if new equipment is offered to
replace currently installed, will the old equipment be exchanged for the new
equipment and on what basis).

                    (3) A statement as to how the changes will affect
performance, costs, etc., and an item-by-item summary of any “street pricing”
(including source of the “street price”) and any GSA pricing (including GSA
Schedule Number).

                    (4) If applicable, an evaluation of all the effects the
change would have on the Contract Life Costs, maintenance, personnel, site
modifications, and energy consumption, etc.

                    (5) An analysis of a timeframe in which the change should be
instituted to obtain maximum benefit to the Government for the remainder of the
contract.

          c. The Contractor shall manage and propose product substitutions,
technology insertions, and additions in a timely manner in order to allow
sufficient time for Government evaluation and approval and to provide, without a
lapse in availability, Government-approved products throughout the entire
ordering period of the contract. (Government review times will vary depending
upon the complexity and newness of the item.)

          d. The Government reserves the right to request a proposal for
technology additions. Upon the Government’s request, the Contractor shall
prepare a proposal that complies with the requirements of paragraph 6.14.1.c.

          e. The Government shall not reimburse Contractor for proposal costs
for product substitutions, technology insertions, and additions initiated by
Contractor. The Government shall reimburse proposal costs for product
substitutions, technology insertions, and additions initiated by the Government.

          f. All approved changes shall be determined to be within the general
scope of the contract and to be in the best interest of the Government. The
decision as to the acceptability of such a proposal shall be at the sole and
exclusive discretion of the Contracting Officer and is not subject to the
Disputes clause of this contract. Acceptance of such a proposal shall be made by
issuance of a written modification to this contract. Unless and until such a
modification is issued to the Contractor, the Contractor remains obligated to
perform in accordance with the terms of the existing contract.

          g. In the event the contract modification results in equipment changes
to any of the basic computer configurations, the Government may require the
Contractor to perform a Government-witnessed demonstration prior to the first
delivery of the revised configuration(s). At a minimum, the Contractor shall
demonstrate that the equipment is capable of performing in a manner equal to or
better than the applicable certified benchmark test results and is capable of
successfully performing. In such an event, the Contractor shall perform the
demonstration within fifteen (15) days after the Contracting Officer’s request
for the demonstration. At least seven (7) days prior to the demonstration, the
Contractor shall deliver to the Government a plan that outlines the agenda,
procedures, and any constraints related to the demonstration.

          h. All new equipment shall be backward compatible with existing
hardware previously purchased and currently supported under this contract.

 

 

6.6.3

Replaceable Items


 

 

 

8 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

The contractor shall offer replaceable items such as external antennas, cables,
power cords, batteries, and printer cartridges, as separately orderable items
for the MTS Control Station, V1 (upon development), and V2.

 

 

6.6.4

Sub-units

The contractor shall offer components of each MTS control Station, V1 (upon
development), and V2. A sub-unit is a subassembly of the parent item such as a
laptop computer, software, transit case, printer, hard drive. These are items
that are typically user removable and installable in the event of field loss or
damage. A sub-unit/subassembly is NOT typically a circuit card assembly or other
items requiring specialized skill to remove and install (except hard drives).
These items are to be determined by the offeror, however, in aggregate all
sub-units shall make up the unit.

 

 

6.7

PROGRAM MANAGEMENT

With the exception of excusable delays as set forth in Part II.a, paragraph (f),
the Contractor shall be liable for non-performance under this contract. In
addition to the reporting requirements set forth in this paragraph, the
Contractor shall notify the Contracting Officer in writing as soon as it is
reasonably possible when non-performance is imminent or has occurred.

 

 

6.7.1

Program Management Reviews

          a. The Contractor shall provide Program Management Reviews every three
months or as otherwise agreed upon with the PM.

          b. A PMR shall take place within 60 days of contract award.

          c. The PMR shall consist of, at a minimum, the following information:

                    (1) Contract Status, Issues, Remedies

                    (2) Delivery Order Status

                    (3) RMA Status and Analysis

                    (4) Forward Site Operations Status, Issues, Remedies

                    (5) Network Status (by theater): network availability
percentage; cumulative downtime; number of unscheduled outages; unscheduled
outage cause and resolution

                    (6) Open Action Status

                    (7) Discussion Topics/Concerns/Risks (to include those which
are Government attributed), Issues, and Potential Mitigating Actions

 

 

6.7.2

Project Status Database

          a. The Government has a requirement to track program, logistics, and
maintenance information. Upon receipt of a delivery order, the, Contractor shall
develop, provide and maintain a PMO-accessible, via secured World-Wide Web,
database that contains information on all equipment delivered under the
contract. The database shall contain, at a minimum, the following information:

                    (1) Control Number (a number to track transactions)

                    (2) Delivery Order Number

                    (3) CLIN

 

 

 

9 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                    (4) Description

                    (5) Manufacturer, including Commercial and Government Entity
(CAGE) code

                    (6) Model/Part Number

                    (7) Serial Number and IUID number

                    (8) Transceiver location (e.g., theater)

                    (9) Air Time Usage by Transceiver

                    (10) Warranty Start Date

                    (11) Extended Warranty Start Date and Expiration Date, if
applicable

                    (12) Equipment Orders/Deliveries: This shall include the
orders received and dollar value, required and actual delivery dates of each
order (including partial deliveries

                    (13) Technical Support Services Orders/Deliveries: This
shall include the orders received and dollar value, period of performance start
and end dates of each order, and actual completion dates

                    (14) Warranty Repairs: This shall include identification of
RMA number and pertinent dates (e.g., date notified of problem, date item
received by contractor, date repaired, date returned to unit/Government, etc.)

                    (15) Maintenance Provided: This shall include identification
of pertinent dates (e.g., date notified of problem, date repaired, etc.) and
provide failure rate (Mean Time Between Failure (MTBF) for transceivers), Mean
Time to Repair (MTTR). This shall be recorded at the sub-component level in
order to facilitate future repair/support budgets.

          b. The database shall be capable of accepting user-defined queries
(capable of being saved) and producing reports based on those queries. Reports
shall be presented in a screen-readable format and exportable into MS Office
compatible format.

 

 

6.7.3

World-Wide Web Site

          a. The Contractor shall, provide, upon the receipt of a separate
delivery order, a Web site that shall be available on a 24-hour basis. The Web
site shall be a restricted site, accessible only to military and DoD civilian
employees with a .mil email address. As a minimum, the Web site shall include,
or provide hyperlinks to, the following downloadable information.

                    (1) Copies of Device Drivers. The Contractor shall publish
all drivers needed to adequately operate the MTS equipment to the Web site. At a
minimum, the Contractor shall post to the Web site those drivers that were
developed by the Contractor for use under this contract and OEM-provided
drivers. In the event that drivers are updated, the original and subsequent
versions shall be maintained on the Web site.

                    (2) Manuals. The Contractor shall make training and
maintenance manuals available on the Web site.

                    (3) Interactive Multimedia Instruction (IMI). The Contractor
shall host PM-provided IMI content on the Web site.

                    (4) Troubleshooting Tips and Frequently Asked Questions.

 

 

 

10 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                    (5) Other Information Normally Provided to Commercial
Customers. The Contractor shall post to the Web site any other information that
is normally provided to commercial customers via a Web site and which the
Contractor feels would be useful to MTS users.

          b. The downloadable electronic documents shall be readable and
printable using software applications that are compatible with MS Office Suite
or PDF. The Government will maintain the Contractor copyright notice on all
Contractor-copyrighted downloaded documents.

 

 

6.7.4

Program Management Support

          a. The contractor, as a member(s) of the MTS Program Integrated
Process Team (IPT), shall provide technical expertise to support the PM, MTS
during the process of fielding and sustaining MTS. The contractor team members
shall provide the following ad hoc support:

                    (1) IPT Matrix Support. The contractor shall assign
personnel with appropriate expertise to perform as members of specific MTS IPTs
established by PM, MTS, on an as required basis. The purpose of the IPTs
includes, but is not limited to, the attendance of meetings to periodically
discuss system evolution and Pre-Planned Product Improvement (P3I) in accordance
with Part III.b, Appendix III, paragraph 2.13.

                    (2) Demonstration Support. In accordance with Part III.b,
paragraph 6.14.11, contractor personnel shall demonstrate the functional
capabilities of all MTS equipment at various locations, both CONUS and OCONUS.
These demonstrations will normally be a part of a larger military or civilian
display, e.g., Association of the United States Army (AUSA) Annual Symposium or
similar events.

                    (3) Briefing Support. In accordance with Part III.b,
paragraph 6.14.11, contractor personnel shall prepare briefing materials, attend
Government briefings, and/or present briefing materials, as required. The
Contractor shall act the subject matter experts (SMEs) on panels as required.
Examples include, but are not limited to, briefings to the Government staff at
the Pentagon, Fort Belvoir (PEO EIS), and Fort Lee (PM LIS) concerning the
technical characteristics and performance capabilities of the MTS.

                    (4) Program Coordination Support. The contractor shall
provide expertise to coordinate and participate with Government or Industry
personnel regarding MTS-related areas of interest. This includes, but is not
limited to, providing information and descriptions of the MTS performance
capabilities and technical specifications, as required. The contractor shall
provide technical information and participate in meetings on an ad hoc basis.

          b. The services listed above, if ordered, will be ordered annually
under a Program Management Support CLIN. All travel, equipment, materials, and
incidental expenses required to perform the services described above shall be
included in the price of the CLIN. This includes all fees and costs associated
with attending Conferences, Symposiums, and similar events.

          c. To enable sufficient time for the contractor to make travel
arrangements, all tasks requiring travel, other than local (within 100 mile
radius of the contractor’s primary facility) and vicinity of Fort Lee, VA, will
be provided to the contractor no later than 7 calendar days prior to the start
date of the services to be performed.

          d. The contractor shall prepare and deliver after action reports (AAR)
to the Government that summarize the tasks performed, with the submittal of each
monthly invoice (see paragraph (e) below). AAR shall also provide detailed
statements of all actions taken, problems

 

 

 

11 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

encountered, problem solutions and lessons learned. Any documents created during
execution of a task shall be attached to AAR as enclosures.

          e. The Contractor will submit a monthly invoice for the services
listed above. The services outlined above and any required deliverable is
subject to Government approval. The Government will review all documents
provided by the contractor. Any documents found to be incomplete or unclear
shall be returned to the contractor for revision. The COR will provide written
notification of Acceptance or Rejection within five working days of receipt, or
such longer period as mutually agreed upon.

 

 

6.7.5

Accounting for Contract Services

          a. The Office of the Assistant Secretary of the Army (Manpower and
Reserve Affairs) operates and maintains a secure Army data collection site where
the contractor will report ALL contractor manpower (including sub-contractor
manpower) required for the performance of this contract. The contractor is
required to completely fill in all the information in the format using the
following web address: https://cmra.army.mil. The required information includes:

                    (1) Contracting Office, Contracting Officer, Contracting
Officer’s Technical Representative;

                    (2) Contract number, including task and delivery order
number;

                    (3) Beginning and ending dates covered by reporting period;

                    (4) Contractor name, address, phone number, email address,
identity of contractor employee entering data;

                    (5) Estimated direct labor hours (including
sub-contractors);

                    (6) Estimated direct labor dollars paid this reporting
period (including sub-contractors);

                    (7) Total payments (including sub-contractors);

                    (8) Predominant Federal Service Code (FSC) reflecting
services provided by contractor (and separate predominant FSC for each
sub-contractor if different;

                    (9) Estimated data collection cost;

                    (10) Organizational title associated with the Unit
Identification Code (UID) for the Army Requiring Activity (the Army Requiring
Activity is responsible for providing the contractor with its UIC for the
purposes of reporting this information;

                    (11) Locations where contractor and sub-contractors perform
the work (specified by zip code in the United States and nearest city, country,
when in an overseas location, using standardized nomenclature provided on
website;

                    (12) Presence of deployment or contingency contract
language; and

                    (13) Number of contractor and sub-contractor employees
deployed in theatre this reporting period (by country).

          b. As part of its submission, the contractor will also provide the
estimated total cost (if any) incurred to comply with this reporting
requirement. Reporting period will be the period of performance not to exceed
twelve (12) months ending September 30 of each government fiscal year and must
be reported by 31 October of each calendar year. Contractors may use a direct

 

 

 

12 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

SML data transfer to the database server or fill in the fields on the website.
The XML direct transfer is a format for transferring files from a contractor’s
systems to the secure website without the need for separate data entries for
each required data element at the website. The specific formats for the XML
direct transfer may be downloaded from the website.

          c. The Unit Identification Code for this contract is: W6DY16

 

 

6.7.6

Synchronized Predeployment and Operational Tracker (SPOT) Database.

Upon receipt of a delivery order, the Contractor shall perform Program
Management services IAW DFARS Clause 252.225-7040 as described in the Addenda to
DFARS Clause 252.212-7001 at paragraph (g) for contractor personnel authorized
to accompany U.S. Armed Forces deployed outside the United States.

 

 

6.8

SECURITY

          a. The Contractor shall ensure that Contractor personnel have the
necessary Government security clearances. The highest clearance level required
under the contract will be Secret as established by DD Form 254, Contract
Security Classification Specification, at Part III, Attachment III.b of the
contract. The Contractor shall not claim lack of security clearances as a reason
for non-compliance. The specific security access requirements will be set forth
in each respective delivery/task order.

          b. The Contractor shall ensure that all personnel in positions
designated “IT Sensitive,” as defined in AR 25-2 or its designated successor,
have successfully completed the necessary background investigation. Further
guidance on investigative requirements is available in DoD 5200.2-R.

          c. The Contractor shall, upon the receipt of a separate delivery
order, conduct a self-assessment to determine compliance. Upon completion of
self-assessment, the Contractor shall provide assistance to the Government in
meeting requirements to achieve system accreditation IAW DoDI 8510.bb (DIACAP)
pursuant to execution of a delivery order.

 

 

6.9

SPECTRUM CERTIFICATION

          a. MTS shall be physically capable of transmitting and receiving
messages world-wide. For each country for which the Government desires MTS
operation, upon receipt of a delivery order, the contractor shall ensure that
the MTS System complies with the applicable DoD, National, and International
spectrum management policies and regulations and shall comply with spectrum
certification requirements (e.g., Host Nation Approval), which shall be
communicated to the Contractor when applicable, prior to operational deployment.
DD Form 1494 will be prepared, updated as required and submitted to the Military
Communications Electronics Board Joint Frequency Panel by the PM.

          b. The contractor shall perform inspections, analyses, and tests, as
necessary, to verify that the system meets spectrum supportability requirements.
In addition, the contractor shall follow guidance provided by foreign
governments (i.e., host nation comments provided in response to

 

 

 

13 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

the request to coordinate on a J/F-12) and shall implement operating frequency
changes as required for operation in that host nation.

          c. There shall be no additional fee for landing rights, backhaul,
tariff or any other additional cost for air time. The Contractor shall include
all such fees in the CLIN prices such that the government pays one fixed rate.

          d. Upon receipt of a delivery order for operation in a country in
which the Government desires that MTS operations be established, the Contractor
will prepare a Firm Fixed Price proposal stating the service availability and
costs, if any, of procuring a commercial operating license.

 

 

6.10

FEDERAL COMMUNICATIONS COMMISSION (FCC) CERTIFICATION

All applicable hardware components shall meet, as appropriate, the requirements
of the FCC Class A. The FCC Class A qualification for all MTS equipment shall
remain unchanged after installation of contractor-provided internal devices. All
applicable hardware components for Outside Continental United States (OCONUS)
shall meet the International Special Committee on Radio Interference (CISPR) 22,
Class A (International) standards for Radio Frequency
Interference/Electromagnetic Interference (RFI/EMI), be Underwriters and
European Community (CE) certified.

 

 

6.11

USAGE TIME/AIR TIME

          a. Contractor shall provide Satellite coverage to support geographical
areas, as identified in and upon receipt of a delivery order. The cost of
satellite time shall be designated by geographical area, by duration (month,
quarter, 6-month, year), and by channel rate (¼, +3dB, full, full+3dB), channel
quantity, and satellite carrier (INMARSAT, THURAYA, etc.). The cost of satellite
time shall be designated by geographical area and based on the following
notional capacity requirements per area:

                    •       CENTCOM AOR (Iraq, Kuwait, Afghanistan):

                    •      USAREUR AOR:

                    •      CONUS AOR:

                    •      PACOM AOR:

          b. Prior to the end of this contract, the contractor should provide a
means by which the Government may acquire and pay for subsequent usage time/air
time usage for systems they already own.

          c. The government also reserves the right to issue additional delivery
orders to augment satellite coverage in other geographical areas to be
determined at a later date.

 

 

6.12

PART NUMBERS.

The contractor shall implement and use a part number scheme to facilitate
reporting. Each part number shall be unique and should also be the same number
as on the CLIN and in appropriate

 

 

 

14 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

manuals. The contractor shall also maintain a contractor to OEM part number
cross reference as part of the web site, upon receipt of a delivery order Major
components should have unique serial numbers affixed to each unit.

 

 

6.13

ITEM UNIQUE IDENTIFICATION (IUID).

Under this contract, the contractor shall deliver items that are in compliance
with the Defense Federal Acquisition Regulation Supplement (DFARS) 252.211-7003
and IUID requirement. The requirement for an item unique identification, or a
DoD recognized unique identification equivalent, shall apply for all property
items delivered by the contractor under this contract to the Government if one
or more of the following criteria apply:

          a. All items for which the Government’s unit acquisition cost is
$5,000 or more.

          b. Items for which the Government’s unit acquisition cost is less than
$5,000, when identified by the requiring activity as DoD serially managed,
mission essential or controlled inventory.

          c. Items for which the Government’s unit acquisition cost is less then
$5,000 and the requiring activity determines that permanent identification is
required.

          d. Regardless of value:

                    (1) Items that have a DoD serially managed subassembly,
component, or part embedded within.

                    (2) Parent items (as defined in DFARS 252.211-7003(a)) that
contain the embedded subassembly, component or part.

 

 

6.14

TECHNICAL SUPPORT SERVICES


 

 

6.14.1

General

          a. When ordered, the Contractor shall provide technical support
services that are within the scope of this section. Technical support services
include:

                    (1) Site surveys

                    (2) On-site installations and training

                    (3) Relocation of equipment

                    (4) Post-installation support

                    (5) Engineering studies and documentation

                    (6) Development, integration and certification testing

                    (7) Development/modification of software programs to achieve
additional functionality

                    (8) Development and documentation of A-Kits for different
families of vehicles

                    (9) Expedited Delivery and OCONUS shipping

                    (10) Additional System Integration

 

 

 

15 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                    (11) Demonstration Support

          b. Labor Categories and Tasks:

                    (1) Program Manager – Lead task order, maintain cost,
technical, schedule and overall management of resources to accomplish task
requirements

                    (2) Site Leader – Serve as senior contractor POC at a field
site with total knowledge of task areas and authority to manage personnel

                    (3) Mechanical Installer – Capable of following drawings and
installation criteria, making changes to vehicles and installing A-Kits into
vehicles and performing overall system or installation tests

                    (4) System Trainer – Capable of training the system
operation to soldiers

                    (5) Senior Engineer – Capable of analyzing requirements and
designing system changes

                    (6) Junior Engineer – Capable of supporting the analysis of
requirements and designing system changes

                    (7) Senior Software Analyst – Capable of working with
software requirements and to plan changes to design based upon new/changed
requirements

                    (8) System Analyst – Capable of integrating across all
system requirements to produce new/modified requirements

                    (9) Software Programmer – Capable of making software changes
to implement new/changed requirements

                    (10) Test Analyst – Capable of testing hardware/software
changes to task requirements

                    (11) Mechanical Engineer – Capable of designing A-Kit
mechanical components based upon requirements

                    (12) Mechanical Fabricator – Capable of
fabricating/assembling A-Kit mechanical components

                    (13) Electrical Engineer – Capable of designing A-Kit
electrical components based upon requirements

                    (14) Electrical Fabricator – Capable of
fabricating/assembling A-Kit electrical components

                    (15) Technical Writer – Capable of producing technical
documentation for task order requirements

                    (16) Clerical – Capable of using automated tools for the
production of documentation; capable of performing final proofing, making
changes and providing general clerical support to task order areas.

                    (17) Subject Matter Expert – Capable of providing subject
matter expertise on satellite-based packet data communications systems and their
application to military logistics issues. Identify, analyze, derive, and
document functional requirements for satellite-based movement tracking systems
and other military logistics operations and information systems, satellite

 

 

 

16 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

communications systems and architectures. Provide description, advice, and
guidance for understanding Army logistics doctrine, tactics, information systems
operations and integration. Work closely with the customer to help resolve
differences between requirements, understand functional mission requirements,
and assist with meeting customer expectations. Work closely with Army Movement
Tracking System program staff and CASCOM staff to ensure delivered systems meets
requirements and expectations.

                    (18) Field Service representative (FSR) – Provide formal and
informal instruction on the Movement Tracking System to government personnel.
This instruction shall include at a minimum, but is not limited to, operator
instruction on the mobile V2 and the control station as well as administrator
support level training to Combat Service Support Automation Management Office
personnel or their unit equivalent. Provide assistance to government personnel
in the form of end-to-end system repair whenever possible and further assistance
in expediting the RMA process when on-the-spot repairs are not possible. Provide
A-Kit de-installation and installation support to units as needed and when
coordinated and approved by PM MTS. Assist the PM MTS with field testing and
provide feedback on all testing and systemic problems found. Provide weekly
reports to the PM MTS that detail all training events, RMA and trouble call
assistance rendered, and all installation/de-installations preformed.

          c. Prior to issuance of a task order for technical support services,
the Contracting Officer will provide the Contractor with a request for a
proposal, which includes a description of the task(s) to be performed. Within
fifteen (15) days of receipt of the request, the Contractor shall deliver to the
Contracting Officer a proposal for performing the services. The proposal shall
contain sufficient detail to enable the Government to determine the
acceptability of the proposal and shall include, as a minimum:

                    (1) A brief description of the technical approach which
demonstrates the Contractor’s understanding of the requirement

                    (2) A proposed milestone chart

                    (3) Proposed labor categories from the Master CLIN listing
and the number of hours proposed for each category, and

                    (4) Proposed other direct costs (ODCs), to include any
proposed travel costs, which are consistent with the Joint Travel Regulation.

          d. The Government reserves the right to accept or reject any proposal
for technical support services. This decision shall be final and not subject to
the “Disputes” clause of this contract. After the Government has reviewed and
accepted the Contractor’s proposal (negotiations may be required), subject to
availability of funds, a firm-fixed-price task order will be issued a minimum of
14 days prior to the start date of such work. The Contractor shall then perform
the technical support services in accordance with the approved proposal.

          e. Synchronized Predeployment and Operational Tracker (SPOT)

                    (1) In accordance with DoD Instruction 3020.41, contractor
Personnel Authorized to Accompany the U.S. Armed Forces, the Contractor shall
enter before deployment, or in already in the designated operational area, enter
upon becoming an employee under the contract, and maintain current data,
including departure data, for all Contractor personnel that are authorized to
accompany U.S. Armed Forces deployed outside the United States. The automated
web-based system to use for this effort is the Synchronized Predeployment and
Operational Tracker (SPOT)

 

 

 

17 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

(For more information on how to register and enter data into this system, go to
http://www.dod.mil/bta/products/spot.html).

                    (2) The Contractor shall ensure that all employees in the
database have a current DD Form 93, Record of Emergency Data card, on file with
both the Contractor and the designated Government official. The Contracting
Officer will inform the Contractor of the Government official designated to
receive this data card.

 

 

6.14.2

Site Surveys

          a. The Contractor shall perform site surveys in accordance with
approved proposals submitted pursuant to paragraph 6.14.1.c. The primary purpose
of the survey is to provide a detailed scope of work required for the later
installation/fielding of MTS equipment, for the purpose of fitting the system to
a new vehicle family, or establishing a new field operating site. The Government
will make available a representative sample of any vehicle for contractor
access.

          b. Within seven (7) days after completion of the survey, the
Contractor shall deliver a survey report to the Government official identified
on the applicable task order. The report shall include a description of any
actions (e.g., site modifications) which must be completed prior to installation
of the MTS equipment and it shall be sufficiently detailed to facilitate
successful installation of the equipment. The report shall be subject to
Government approval. Any revisions to the report shall be submitted to the
Government official within three (3) workdays of receipt of Government comments.

          c. The Government will be responsible for performing site
modifications (e.g., A/C, power, etc.) which are identified in the survey
report.

          d. In instances where work to be performed by the Contractor requires
interaction with existing facilities and equipment, the Contractor shall be
responsible for any damage to existing facilities or equipment resulting from
the Contractor’s efforts.

 

 

6.14.3

On-Site Installation and Training

          a. The Contractor shall perform on-site installation of MTS equipment
in accordance with approved proposals submitted pursuant to paragraph 6.14.1.c.
Installation services include both initial installation and upgrades to existing
MTS equipment, as well as conducting training on the equipment installation, use
and maintenance.

                    (1) New Equipment Training (NET). A training team will
conduct operator, integrator and maintainer training at each training location.
The Contractor shall conduct training for all critical tasks identified during
the Front End Analysis and the design and development efforts that were selected
for training. The approved training package will be utilized to provide this
initial training. The training shall be provided either on-site at each location
that has system hardware being fielded to that site, or during field exercises,
rotations, or deployments, as required. Representative system hardware will be
utilized. Monitorship and hands-on training will occur as required following
classroom training. The purpose of the monitorship is to ensure training
effectiveness. Over-the-shoulder individual assistance will be provided as
required. Monitorship, hands-on training, and over-the-shoulder individual
assistance may also be required during field exercises, rotations, or
deployments. The team will ensure full conversion and operation of the system
prior to departure from the installation.

 

 

 

18 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                    2) System Installation Training. The Contractor shall
provide instruction to key Government personnel on the installation of A-Kits
into applicable vehicle platforms, as outlined in an MOA to be established.

          b. After installation is completed, the Contractor shall restore any
Contractor-used Government work and storage areas to a clean condition.

          c. The contractor may be required to supplement training data provided
under paragraph 6.5.b in a more military style:

                    (1) Training Analysis Process. A front end training analysis
will be accomplished, upon receipt of a Delivery Order from the Government, to
develop a general training concept, a training Master Task List (MTL), and
identify the Terminal Learning Objectives and Enabling Learning Objectives to
support each task. Subject matter experts (SME) will subsequently review the
analysis. Following approval of the MTL, a Task Selection Matrix (TSM) will be
developed, critical tasks identified for training, and methods of training will
be determined. An Instructional Media Design Report (IMDR) (details the flow,
appearance, and subject matter of the interactive courseware) will be completed
and training scenarios reflecting operational environments will be developed.
From the approved TSM, tests for each task will be developed, draft Programs of
Instruction (POI), Lesson Plans (LP) / Storyboards, Handouts (HO), Practical
Exercises (PE), and a Training Database will be developed. As the system
matures, a Detailed Task Selection Matrix will be developed to identify
step-by-step procedures required to accomplish each task. Draft Training
Packages and supporting documentation will be tested and adjusted prior to the
Operational Test (OT). SME support will be provided/coordinated by USA Combined
Arms Support Command (CASCOM) throughout the development process. The
development contractors will visit and/or coordinate directly with designated
Points of Contact (POC).

                    (2) Multimedia Training. Multimedia Training shall be the
secondary or sustainment method of training for the MTS. The multimedia training
will be on a separate CD ROM that must be periodically updated to reflect the
changes to the system. It will satisfy the majority of the requirements for new
equipment training, sustainment, collective, and instructor and key personnel
(IKP) training for the mobile unit operator and Control Station operator.

                         (a) The V2 and Control Station system software shall
contain a Training Menu Option which will allow the selection for training and
training support functions and will replicate the prime system. Training will
address the user by name based on log-in information and will provide the
supervisor with the ability to manage the training environment to include
establishing training requirements, selecting specific material for students,
setting performance criteria, and producing training reports and comprehensive
end of course tests. Interactive multimedia training is the required medium to
train and evaluate the user’s performance.

                         (b) The Multimedia Training will consist of two major
elements: training and help. Multimedia Help shall be accessible from two
different means: Menu Selectable Help and Context Sensitive Help (to at least 4
levels). To the extent possible, commercial software with help utilities will be
incorporated. The multimedia training (CD ROM) will include as a minimum a V1
Operator Course, a V2 Operator Course, Integrator Course and Systems
Administrator/Maintainer/CSSAMO.

 

 

 

19 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

                         (c) A multimedia package will be developed. It must
have hooks embedded into the prime system software (embedded training) so the
user can obtain access to the training system and receive training by clicking
on the hyper text, go to training, and return to the work area (training itself
may be on CD-ROM). This will be an option load with the prime system. The
training package must also be capable of operating separately, to provide the
capability for conduct of initial or sustainment training; it will be MTS
specific and capable of use on any compatible DOS computer. Training screens
will be identical to the prime system screens and help capabilities.

                    (3) Paper-Based Training. Paper-based training will be
developed for designated tasks and those tasks not identified for embedded
training. These packages must contain approved task lists, Programs of
Instruction (POIs) and Lesson Plans (to include handouts, slides, practical
exercises and tests) to assist the unit in conducting sustainment training.

                    (4) Unit / Sustainment Training. Multimedia Embedded
Training (ET) will be provided with the system and will have hooks resident in
the system software to effect ET. Training CD-ROM disks will also be provided. A
complete copy of the training package, to include those tasks not selected for
ET (including POI, Lesson Plans, and any other paper-based material), will be
provided to units for unit sustainment training. Commanders of TOE / TDA units
are responsible for conducting unit sustainment training as required.

                    (5) Training Evaluation and Manual Verification. USA CASCOM
training evaluators will conduct a training Operational Test and Readiness
Evaluation (OTRE) of the final training package when the operational test
players are being trained. An OTRE will be conducted for all training provided.
The training will include ET, Help, the Program of Instruction (POI), Task
Selection Matrix (TSM), Lesson Plans (LP)/Story Boards, Practical Exercises
(PE), tests, tutorials and manuals (on-line and paper-based). USA CASCOM will
issue a training Operational Test Readiness Statement (OTRS) through TRADOC to
OPTEC as a result of the OTRE. To ensure a successful OTRE, the PM MTS should
request a customer test by USA CASCOM at any time prior to the OT.

 

 

6.14.4

Reinstallation of Equipment

The Contractor shall assist in, or perform, the reinstallation of MTS equipment
in accordance with approved proposals submitted pursuant to paragraph 6.14.1.b.
The extent of the services to be performed by the Contractor will vary by task
order from minimal involvement (e.g., survey assistance) to total responsibility
for the reinstallation.

 

 

6.14.5

Post-Installation Support

Pursuant to approved proposals submitted in accordance with paragraph 6.14.1.c,
the Contractor shall provide post-installation support and guidance to assist
users in successful transition to MTS equipment. Such services can relate to
general system operations or to specific tasks; e.g., porting data files and
shall include making on-the-spot equipment adjustments or replacements as
required. Post Installation Support may occur immediately following classroom
training, new equipment training, or during field exercises, rotations, or
deployments. The contractor shall maintain accountability of PM MTS spare
equipment.

 

 

6.14.6

Engineering Studies and Documentation

          a. Pursuant to approved proposals submitted in accordance with
paragraph 6.14.1.c, the Contractor shall perform engineering studies. These
studies shall be related to the present and

 

 

 

20 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

possible future physical and performance characteristics of equipment used in
support of the system. Examples of such studies could include, but are not
limited to system engineering feasibility studies, network studies, technology
assessment studies, and quality-related practices studies. These studies may
respond to, but are not limited to, the following:

                    (1) An unexpected decreased level of system responsiveness;

                    (2) Planned expansions of computing services or network
connectivity; and

                    (3) Sudden changes in traffic and data storage requirements
which adversely affect network performance.

          b. All engineering studies shall be subject to Government approval.
The Government will have 14 days (or longer if mutually agreed upon) to review
and submit comments. Any revisions to the studies shall be submitted to the
Government official within fifteen (15) days (or longer if mutually agreed upon)
of receipt of the Government comments.

 

 

6.14.7

Impact Studies

          a. During the life of the contract it is anticipated that changes will
be made to the interfacing system/support software and/or equipment purchased
from sources other than the MTS Contractor, which may require integration into
the MTS configuration.

          b. In such cases, pursuant to paragraph 6.14.1.c, the Government may
request the Contractor provide an impact study which addresses, at a minimum,
the following:

                    (1) A description of any MTS equipment modifications and/or
additions (including any device drivers) necessary to at least maintain the
current level of system performance.

                    (2) A description of any revisions and/or additions to
system application and/or Government-owned system support software which are
necessary to at least maintain the current level of system performance.

                    (3) A price proposal for effecting the necessary changes to
the MTS equipment (including any device drivers) identified pursuant to
paragraph (1) above.

                    (4) A proposed schedule to implement the recommended changes
identified in the impact study.

          c. All impact studies shall be subject to Government approval. The
Government will have 14 days (or longer if mutually agreed upon) to review and
submit comments. Any revisions to the studies shall be submitted to the
Government official within fourteen (14) days (or longer if mutually agreed
upon) of receipt of the Government comments.

          d. The Government reserves the right to have the Contractor implement
the changes identified in the approved study. The proposed price shall be
subject to negotiations. If accepted by the Government, a contract modification
will be executed to effect the change.

          e. In the event the contract modification results in equipment changes
to any of the basic computer configurations, the Government may require the
Contractor to perform a Government-witnessed demonstration prior to the first
delivery of the revised configuration(s). As a minimum, the Contractor shall
demonstrate that the equipment is capable of performing in a manner equal to or
better than the certified benchmark test results and is capable of successfully
executing. In such an event, the Contractor shall perform the demonstration
within fifteen (15)

 

 

 

21 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

days after the Contracting Officer’s request for the demonstration. At least
seven (7) days prior to the demonstration, the Contractor shall deliver to the
Government a plan that outlines the agenda, procedures, and any constraints
related to the demonstration.

 

 

6.14.8

Development/Modification of Software Programs to Achieve Additional
Functionality

The Contractor shall perform software development to achieve additional
functionality in accordance with approved proposals submitted pursuant to
paragraph 6.14.1.c.

 

 

6.14.9

Development and Documentation of A-Kits for Different Families of Vehicles

          a. The Contractor shall perform non-recurring engineering to support
the development, qualification and Government acceptance for production of
specified A-Kits. A-Kits are the mechanical mounting devices for mounting mobile
units to a vehicle in accordance with approved proposals submitted pursuant to
paragraph 6.14.1.c. A-Kits shall include the necessary shock, vibration and
electrical isolation required based on the operational profile of the vehicle,
and shall include cable harnesses, cable egress panels, etc. needed for
installation of the required equipment. Typically, the contractor shall work
with designated Government or vehicle contractor personnel in the design,
development and prototyping of an A-Kit. Subsequent to development of an A-Kit,
that equipment, at the discretion of the Government, will be added by contract
modification as a separately orderable CLIN on the contract.

          b. It is anticipated that, over the life of this contract, several
sets of A-Kits and documentation will need to be developed, one for each vehicle
type. The contractor shall provide technical data to the Government to allow
subsequent development of Integrated Logistics Support (ILS) products for the
vehicles on to which the MTS will be installed. The data the contractor shall
provide will allow the Government to provision, catalog, document and support
MTS A-Kit parts. The contractor shall also provide data sufficient to allow the
government to produce a technical manual documenting installation of the A-Kit
in the selected vehicle and installation of the B-Kit (mobile unit) to the A-Kit
and repairs of the MTS A-Kit. The contractor shall provide all data necessary to
allow the government to produce installation and maintenance instructions for
the MTS A-Kit on a vehicle.

                    (1) Maintenance Analysis and Parts Provisioning Drawing
Package.

                         (a) The contractor shall provide a complete MTS A-Kit
drawing package for each designated vehicle. The drawing package shall include a
top level or top level drawings, the drawing tree or drawing structure and all
individual piece part and component drawings, all assembly and manufacturing
instructions. The drawing package may be in contractor format. The drawing
package may be supplemented with additional narrative information to complete
these requirements. The drawings or supplemental documentation to the drawing
package shall include:

 

 

 

 

•

Scheduled Maintenance Requirements

 

 

 

 

•

Troubleshooting procedures

 

 

 

 

•

Safety/hazard precautions

 

 

 

 

•

Requirements for special tools


 

 

 

22 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07


 

 

 

 

•

Copyright release for all Contractor-copyrighted data provided to permit the
Government to provision, catalogue, document, and support MTS A-Kit parts. The
release shall not permit the Government to further release
Contractor-copyrighted data to any 3rd party outside of the Government.

 

 

 

 

•

All instructions required to install the MTS A-Kit on the designated vehicle
including all steps required to modify the vehicle to accept the MTS A-Kit.

                         (b) The drawings or supplemental documentation to the
drawing package shall include, as applicable:

 

 

 

 

•

Material Data Safety Sheets

 

 

 

 

•

Wear limits for wear parts

 

 

 

 

•

Lubrication requirements

                         (c) All drawings and publication data shall be in the
English language.

                    (2) Parts Provisioning.

                         (a) The contractor shall provide the government the
following data for each MTS A-Kit part:

 

 

 

 

•

Complete set of approved supplier service drawings

 

 

 

 

•

Component manufacturer part numbers

 

 

 

 

•

Component manufacturer Cage Codes to be stamped or typed on the drawing

 

 

 

 

•

Unit Package quantities

 

 

 

 

•

Weights and Dimensions

 

 

 

 

•

Dimensional Data for all hardware (nuts, bolts washers)

 

 

 

 

•

Each and Unit Package Prices

 

 

 

 

•

Optimum Quantity Prices

 

 

 

 

•

Available Reliability or Projected Failure Rate Data

 

 

 

 

•

Repair Kit information, as applicable

                         (b) All drawing and publication data shall be in the
English language.

                    (3) Publications Support; The contractor shall provide the
government any available commercial off the shelf manual/ literature and all
necessary technical data to develop initial installation, operations,
maintenance, repair, service, inspection storage and test procedures required to
use and maintain the MTS A-Kit.

 

 

6.14.10

Additional System Integration

          a. The contractor may be required to perform integration services at
field locations to support the initial installation or troubleshooting of the
system surveys in accordance with approved proposals submitted pursuant to
paragraph 6.14.1.c. Any such requirement will be identified to the contractor in
a separately issued task order. The Contractor shall be responsible for all
items provided to the Contractor until they are safely returned to the
Government in the

 

 

 

23 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

condition in which they were provided. It is anticipated that over the life of
the contract additional system integration services may be required. In such
cases, these requirements may be added to this contract by contract
modification. In such an event, the Contracting Officer will request a proposal
from the Contractor. The request will include a description of the integration
and the operational environment; the typical configuration(s); the specific
performance requirements; the loading and operating instructions; test criteria
and data; and access to any required application software.

          b. Prior to the first delivery of equipment that has been integrated
pursuant to a contract line item number (CLIN) that has been added, the
Government may require the Contractor to conduct a Government-witnessed
demonstration to validate that the integration configuration is capable of
successfully executing the requirement. In such an event, the Contractor shall
perform the demonstration within fifteen (15) days (or longer if mutually agreed
upon) after the Contracting Officer’s request for the demonstration. At least
seven (7) days prior to the demonstration, the Contractor shall deliver to the
Government a plan that outlines the agenda, procedures, and any constraints. The
Government reserves the right to have at least two (2) Government-designated
representatives witness each demonstration.

 

 

6.14.11

Demonstration Support

The contractor may be required to provide technical/support staff to assist the
government at system demonstrations and/or briefings. Any such requirement will
be identified to the contractor in a separately issued task order.

END OF STATEMENT OF WORK

 

 

 

24 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

APPENDIX I

TO THE MTS STATEMENT OF WORK AND SPECIFICATION

APPLICABLE DOCUMENTS

In the event that any of the documents listed in this Appendix have been
canceled or superseded, the most recent document in effect at the time of
release of the contract award shall govern.

 

 

I.1

TECHNICAL ARCHITECTURE DOCUMENTS

The following technical architecture documents are available on the World-Wide
Web at the identified URLs.

Defense Information Technology Standards Registry (DISR)Department of the Army
Joint Technical Architecture - Army (JTA-A), Version 5.0, dated 11 September
1997, available at:

          http://disronline.disa.mil/a/DISR/index.jsphttp://www.hqda.army.mil/techarch/jtaa50/jtaa50.htm

 

 

I.2

GPS USER EQUIPMENT INTERFACE CONTROL DOCUMENT FOR THE RS-232/RS-422 INTERFACE OF
DoD STANDARD GPS UE RADIO RECEIVERS

          a. Department of Defense ICD-GPS-153C GPS User Equipment Interface
Control Document for the RS-232/RS-422 Interface of DoD Standard GPS UE Radio
Receivers, dated 27 June 1995, is available at from the Global Positioning
System (GPS) Joint Program Office Army Product Manager (JPOPM), SMC/CZ (AFMC),
P.O. Box 92960, Ft Monmouth, NJ. The POC is Mr. Chris Manning whose email
address is Christopher.Manning@us.army.mil.

          b. The ICD-GPS-153 document is export controlled technical data with
military application controlled under the Arms Export Control Act as implemented
by the International Traffic in Arms Regulation. Distribution of the ICD-GPS-153
is authorized to Department of Defense and DoD Contractors only. However, the
document can be released to prospective contractors provided they registered
with and receive authorization from the Defense Logistics Agency (DLA). DLA has
a web site that explains the procedure and requirements at:

          http://www.dscc.dla.mil/offices/callcenter/

DLA also has a telephone information number 1-877-352-2255. The registration and
authorization process takes approximately five to ten working days. Offerors are
encouraged to start the registration process as soon as possible.

END OF APPENDIX I TO STATEMENT OF WORK

 

 

 

25 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

APPENDIX II

TO THE MTS STATEMENT OF WORK AND SPECIFICATION

DEFINITIONS

 

 

II.1

DEFINITIONS


 

 

II.1.1

A-Kit: That mechanical device which provides a mounting capability between a
vehicle and the Vehicle Mounted Mobile Unit (V2).

 

 

II.1.2

B-Kit: The Vehicle Mounted Mobile Unit (V2).

 

 

II.1.3

Continental United States (CONUS): All locations and sites within the 48
contiguous states, including the District of Columbia.

 

 

II.1.4

Days: Unless otherwise noted as “working days”, all references to days shall
refer to calendar days.

 

 

II.1.5

Equipment: The term equipment as used throughout the specification refers to
hardware, software, and/or firmware

 

 

II.1.6

Hours: Unless otherwise noted as “business” hours, all references to hours shall
refer to wall clock hours.

 

 

II.1.7

INFOSEC: The term INFOSEC as used throughout the specification refers to
Information Security which includes the protection of all MTS data, message
contents, and position report contents.

 

 

II.1.8

World-wide: This encompasses the physical face of the
planet                                          , to include all oceans and
islands, via segregation into operational theater constructs, where commercial
L-band satellite coverage is available.

 

 

II.1.9

Outside the Continental United States (OCONUS): All locations outside the 48
contiguous states of the United States.

 

 

II.1.10

State-of-the-Art Technology: Commercial products that represent recent product
designs and performance features. It does not include out-of-date, discontinued
hardware and software.

 

 

II.1.11

System Modularity: Equipment that is developed as a series of smaller parts
(“modules” or “ system elements”) that can be functionally separated from the
other system parts in order to facilitate integration and specialized upgrades.

END OF APPENDIX II TO STATEMENT OF WORK

 

 

 

26 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

APPENDIX III

TO THE MTS STATEMENT OF WORK AND SPECIFICATION

EQUIPMENT SPECIFICATION

 

 

III.1

INTRODUCTION

All equipment delivered under this contract shall satisfy the general
performance requirements set forth at paragraph III.2.

 

 

III.2

GENERAL PERFORMANCE REQUIREMENTS

 

 

III.2.1

Commercial Equipment

All equipment delivered under this contract shall be commercial items as defined
in the Federal Acquisition Regulation (FAR) Clause 52.202-1.

 

 

III.2.2

Only New Equipment

Only new equipment shall be delivered under this contract. The Contracting
Officer will not grant approval for used or reconditioned equipment. Components
of such equipment may be reconditioned provided such components are drawn from
stockage that does not differentiate between new and reconditioned components.
(Not applicable to GFP)

 

 

III.2.3

Compliance with Defense Information Technology Standards Registry (DISR)

All applicable equipment components provided under this contract shall meet the
requirements of the DISR, or for those that do not currently meet the
requirements, the Contractor shall provide a plan, within 180 days after
contract award, for becoming compliant. The DISR is the minimal set of rules
governing the arrangement, interaction, and interdependence of the parts or
elements that together may be used to form an Army information system. Its
purpose is to ensure that a conformant system satisfies a specified set of
requirements. The DISR applies to all systems that produce, use, or exchange
information electronically. The DISR will be used by anyone involved in the
management, development, or acquisition of new or improved Army Information
Systems. The DISR uses the concept of a Common Operating Environment (COE) that
provides a re-useable set of common software services via standard application
programming interfaces (APIs).

Any computer provided as part of the solution for paragraphs III.2.8 (V2) and
III.2.9 (Control Station) shall conform to the Windows Operating System.
Commercial software provided shall have documented and published APIs to allow
integration with other applications which may evolve.

 

 

III.2.4

Power Requirements

          a. The V1 shall be primarily powered by one or more internal
batteries.                                                                  The
V1 shall also come with a vehicle power adapter to enable operations from
vehicular supplied power which is nominally between 12-32 volts direct current.

 

 

 

27 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          b. The V2 shall operate from vehicular supplied power which is
nominally between 12-32 volts direct current. Vehicle power is used only when
the V2 unit is mounted in the vehicle and when the engine is running. The V2
shall be capable of operating from standard 110-volt (CONUS) or 220-volt
(OCONUS) 50/60 Hz commercial power.

          c. The Control Station equipment shall be auto-sensing between 110 and
220 volts alternating current and between 60 and 50 Hz. The Control Station
transceiver shall have an external power source such as use of a vehicle battery
or an appropriate AC power adaptor. The Control Station laptop shall have one or
more internal batteries.

          d. All equipment (V1, V2, and Control Station) shall be properly
protected from electrical damage due to fluctuations in power, nearby lightning
and high power microwaves to acceptable industry standards. Employment of user
replaceable one time use fuses is not allowed.

 

 

III.2.5

User Replaceable Components

All user-replaceable components; e.g., batteries, diskettes, shall be
replaceable by the user without requiring special tools or a maintenance
technician.

 

 

III.2.6

Commercial Software

All commercial software fixes, patches, and revisions available free to licensed
users within the general public shall be provided free to the Government.

 

 

III.2.7

Handheld Mobile Unit (V1)

These requirements are applicable only to the Handheld Mobile Unit [V1].

          a. Have integrated send/receive messaging capability per III.2.11.a.

          b. Have integrated GPS capability.

          c. Does not require a graphical map.

          d. Contain the required battery.

          e. Have one transit case per V1 as specified in III.2.7.

          f. Be water-resistant to the point that it remains fully functional in
the rain.

          g. Requires an alphanumeric text display.

          h. Have an RS-232/RS-422 Interface conforming to the DoD Standard GPS
User Equipment Interface of Radio Receivers, if applicable.

 

 

III.2.8

Vehicle Mounted Mobile Unit (V2)

These requirements are applicable only to the V2.

          a. Have integrated send/receive messaging capability per paragraph
III.2.11.a.

          b. Have integrated GPS capability.

          c. Have the capability to display full color graphical maps as
described in paragraph III.2.8.g.

          d. Have one transit case per V2 as specified in paragraph III.2.9.

 

 

 

28 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          e. Ability to integrate with (mount, operate and draw power from) the
host vehicle without the need to relocate vehicle components or externally mount
non-antenna components. Possible vehicles are the PLS, HEMTT, HET, M915 Tractor,
M800-series and M900-series (5-Ton), M35-series (2.5-Ton), LMTV, FMTV, FOX
(NBC), HMMWV, all wheeled ambulances, all recovery vehicles, ASV, future
tactical wheeled vehicles and certain rail and watercraft platforms.

          f. Withstand shock and vibration experienced by the host vehicle
without becoming inoperable, when installed with an A-Kit developed per
paragraph 6.14.9.

          g. Provide computer imaging which simultaneously displays digital maps
with computer generated icons representing the geographic positions of user
selected MTS equipped operations. The MTS will utilize standard digital mapping
data and the map media provided by National Geospatial-Intelligence Agency
(NGA). V2 users shall be able to view their location on the map. Additionally,
both the V2 and Control Station shall come configured with a commercial
world-wide map to give initial map background capability to the MTS in the event
that a NGA map is not available. The resolution of this commercial map shall
include at least country boundaries, major cities and major highways and shall
be zoomable to several levels of granularity. Easy transition between this
commercial world-wide map and a user loaded NGA map shall be provided.

          h. Have the capability to perform the same functions as a Control
Station, i.e. to become a Control Station in a headquarters/operations center.
The V2 shall be capable of operating from standard 110-volt (CONUS) or 220-volt
(OCONUS) 50/60 Hz commercial power. LAN/WAN connectivity is not required. The
mobile unit (except A-Kit mounting bracket and cables) must be easily installed
and removed in less than ten (10) minutes.

          i. Two (2) type II PCMCIA slots that can function as a type III PCMCIA
slot, available for future uses to be determined by the Government.

          j. Have an RS-232/RS-422 Interface, available for future uses to be
determined by the Government.

          k. Have an additional RS-232/RS-422 Interface conforming to the DoD
Standard GPS User Equipment Interface of Radio Receivers, if applicable.

          l. The V2 must not desensitize the vehicle mounted SINCGARS Radio more
than 4db (approximately), which is consistent with other communication
equipment.

 

 

III.2.9

Control Station

The Control Station shall.

          a. Have integrated send/receive messaging capability per paragraph
III.2.11.a.

          b. Have integrated GPS capability.

          c. Have a separate transit case(s) as specified in paragraph III.2.9.

          d. Contain the required battery.

          e. Be furnished with a portable color ink jet printer, capable of at
least 600 x 600 dots per inch resolution, at least 4 pages per minute print
speed, have an industry standard USB cable.

          f. Weigh 74 pounds or less when stored in its transit case.

 

 

 

29 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          g. Be a portable system capable of being set up in a fixed
environment. This requires that the Control Station be operable within 15
minutes of set up. Antenna cables for the Control Station shall be at least 100
feet in length.

          h. Be a laptop computer running in a windows operating system and
shall be capable of minimally storing sufficient map backgrounds for a 300 mile
square area of operations.

          i. Have the capability of using standard CD ROMS issued by NGA
containing military map backgrounds.

          j. Be capable of loading map backgrounds to a mobile unit via a
computer to computer connection if the V2 cannot self-load the data.

          k. Provide computer imaging which simultaneously displays full color
digital maps, as described in paragraph III.2.11.g, with computer generated
icons which represent the geographic positions of operator selected MTS users.
Users with Control Stations shall be able to view their own and subordinate
users.

          l. Mapping product shall be expandable to have active layers in order
to provide pull down map data, such as bridge and road classifications, vehicle
and cargo locations and unclassified situational awareness overlays.

          m. Minimum Control Station hardware requirements for any computers
purchased as a “replacement” for the current, already-accepted Control Station
computer:

 

 

 

 

•

Pentium 1 GHZ class processor

 

 

 

 

•

10x DVD drive

 

 

 

 

•

1GB RAM

 

 

 

 

•

60.0 GB Hard drive

 

 

 

 

•

Active Matrix display

 

 

 

 

•

2 USB 2.0 ports

 

 

 

 

•

One (1) type II PCMCIA slot

 

 

 

 

•

RS-232 port, available for future uses to be determined by the Government.

          n. The Control Station software application shall also be capable of
executing as another active application on another Government provided computer
which is running in a Windows operating system environment.

          o. Have an additional RS-232/RS-422 Interface conforming to the DoD
Standard GPS User Equipment Interface of Radio Receivers, if applicable.

 

 

III.2.10

GPS

MTS shall use GPS Joint Program Office (JPO) approved military GPS, provided to
the contractor as GFP.

 

 

 

30 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07


 

 

III.2.11

System Operational Requirements

These requirements are applicable to the entire system and all three
configurations (V1, V2 and Control Station).

          a. The system shall provide near-real time two-way data/messaging
communications between MTS equipped users (those with V1s, V2s, and Control
Stations) at any distance on a world-wide basis (grandfathered to current
specified regions). The contractor shall provide world-wide messaging capability
and availability World-wide is defined at Paragraph II.1.8.

          b. The MTS will utilize standard digital mapping data and the map
media provided by NGA in ARC Digitized Raster Graphics (ADRG), Compressed ADRG
(CADRG) or Controlled Image Base (CIB) format.

          c. The MTS shall provide the following transfer time for each message.
Message transfer time measurement shall start from the time the operator
initiates message transmission and ends when the message is received by a
recipients unit (CS, V1, V2).

 

 

 

 

 

100 Byte Messages

 

 

 

 

 

 

 

Delivery Percentile

 

Delivery Time will be less than n (seconds)

 

 

 

 

 

 

 

 

 

Position Reports

 

 

 

 

 

 

 

Delivery Percentile

   Delivery Time will be less than n (seconds)

          d. The system shall be capable of operating (tracking locations of
users and communicating) at any location world-wide and shall provide the
capability for delivery of messages to multiple recipients with a single
transmission from the sender.

          e. The MTS system components, the V1, V2 and Control Stations, shall
be capable of operating without the use of direct telephone (land line or
cellular) connections or LAN/WAN/INTERNET direct connectivity. The Control
Station configuration, only, shall be capable of operating via telephone
(landline or cellular) as an alternate means of communication.

          f. Upon issuance, the system shall be operable immediately, world-wide
without changing any equipment, reconfiguring of equipment, or installation of
new equipment. The configuration of internal addresses in any software table is
permitted, so long as not to exceed ten (10) minutes.

 

 

 

31 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          g. Updating a user identification contained in the MTS shall require a
minimum of operator input and be completed in less than two (2) minutes.

          h. MTS message and position transmission and reception will use a
system designed to lower interception, detection, exploitation and jamming of
message traffic.

          i. Provide both user definable, fixed format and user generated data
(‘free-text’) communications between MTS equipped users.

          j. Provide scheduled and on demand transmission of geographic
positioning data.

          k. The system shall be capable of displaying last known and current
location of selected MTS users along with the time/date of the last location
report.

          l. Permit installation and operation while wearing cold weather
clothing and Mission Oriented Protective Posture (MOPP) gear.

          m. Permit installation while wearing Night Vision devices.

          n. The system will not emit any noise that is higher than 70dB(A) at
the operators positions.

          o. All MTS displays shall have automatic or operator adjustable
brightness and contrast controls.

          p. All MTS components recommended as replacement items for
currently-approved components shall be capable of surviving storage temperatures
ranging from -49 (-60 optimally) to 160 degrees Fahrenheit. All MTS components
that are exposed to the elements (e.g., antennas, cables/connectors, etc.) must
be able to operate in temperatures ranging from -25 to 140 degrees Fahrenheit.
MTS components that are operated from a heated/cooled environment (cab of
vehicle, operation center, etc.) must be capable of operating within the
temperature range of -25 to 140 degrees Fahrenheit and the associated humidity
ranges.

          q. The Control Station shall have the capability to poll mobile units
for data at anytime.

          r. MTS is an unclassified system. The MTS shall employ a commercial
INFOSEC capability to ensure against enemy exploitation of vehicle location and
logistics information through unauthorized access to message content. The MTS
shall employ INFOSEC measures that require the MTS operator to identify himself
to the MTS network. This identification procedure shall be periodically updated.
The system shall notify the primary controlling station of failed operator
identification attempts. The Control Station shall have the capability to
prevent the operator in question from transmitting and receiving any messages.

          s. The use of built-in- test/built-in-test-equipment, if feasible,
will reduce the maintenance burden.

          t. System must fit into existing and future operational architectures
without creating new military occupational specialties (MOS) or creating a
burden on current MOS.

          u. The Contractor shall certify with the submission of the proposal,
that V1 (upon development) and V2 Mobile Units are safe to use as close as
eleven (11) feet from unshielded munitions that contain 10 mA no-fire current,
electro-explosive devices (EEDs) and one (1) foot from shielded munitions. This
certification shall be required for each type of RF component provided on the
Contract, throughout the life of the Contract. A determination of the required
safe separation distance can be made by referring to the graph entitled “Safe
Separation Distance

 

 

 

32 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

Between an RF Source and Unshielded Munitions Containing 10 mA No-fire Current
Electro-Explosive Devices (EEDs)” in Exhibit-A. This graph relates safe
separation distances to irradiated output power as a function of operating
frequency. Although many ordnance items have no EEDs, and other items have EEDs
that are less sensitive to RF energy, this requirement represents a worst-case
scenario that ensures safe operation around what frequently is unknown ordnance
(unknown to transporters and others). Transmitters, RF Relays and any other
emitter shall be furnished with a warning label that clearly indicates the safe
separation distance that must be maintained between ordnance and the irradiating
source.

          v. The MTS shall provide positive acknowledgement to the message
sender/user.

 

 

 

33 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

EXHIBIT-A

SAFE SEPARATION DISTANCE BETWEEN A RF SOURCE AND UNSHIELDED MUNITIONS CONTAINING
10 mA NO-FIRE CURRENT ELECTRO-EXPLOSIVE DEVICES (EEDs)

(LINE GRAPH) [transmitterfrequency.jpg]

NOTE: The lines in the above graph are only a visual representation and may not
be accurate. Actual values for plotting all Slopes and Horizontals shall be
calculated using the equations provided in the chart.

 

 

III.2.12

Transit Cases

          a. Ruggedized, reusable, rigid transit cases shall be provided for the
V1, V2, and the Control Station for use in storing and transporting the
configurations by surface or air. Each MTS configuration, V1, V2 and the Control
Station shall have a separate transit case. The transit cases shall be of
sufficient size to accommodate all components/items each of the configurations,
an extra battery, and related documentation.

 

 

 

34 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          b. Environmental and Weight Requirements. Transit cases shall protect
the components from damage resulting from dropping during cargo loading and
unloading; when transported as loose cargo over unpaved secondary roads; and
from water vapor, humidity, salt, and fog. The transit cases shall be capable of
withstanding temperatures ranging from –54 to 74 degrees C or –65 to 165 degrees
F and relative humidity ranging from 0 to 100% over the temperature extremes.
The weight of equipment placed in the transit case shall be uniformly
distributed within the case in relation to the handles. The weight limit per
pair of handles of a case loaded with its equipment shall not exceed 37 lbs. The
weight for a loaded case with a single handle shall not exceed 18 lbs.

          c. Contents. Transit cases shall contain inserts to protect the
contents from damage during transit and storage. Inserts shall be split so as to
be an integral part of the top and bottom pieces of the transit case. Cushioning
material used for the inserts shall be permanent, reusable, and have a
non-flaking surface.

          d. Inventory List. Each transit case shall have a durable and
permanent inventory list of all items in the case. Graphic packing instructions
shall be affixed to the inside top cover and visible to the user.

          e. Handles Location. The transit case handles shall be installed
sufficiently above the center of gravity of the equipment to ensure carrying
stability and preclude uncontrolled swinging or tilting of the case when lifted.
Additionally, the handles shall be positioned to allow the lifters to easily
carry the transit cases through doorways. When not in use, handles shall return
to a closed position by a spring-loaded mechanism or simple restraining
mechanism. Clasps shall be easily accessible and operable by personnel utilizing
Mission Oriented Protective Posture gear or wearing low-temperature, protective
gloves.

          f. Labeling. Labels shall be placed horizontally (to the front of the
case) and externally on the top of each transit case in a consistent manner to
identify:

                    (1) gross or loaded weight,

                    (2) volume in cubic feet and cubic centimeters, and

                    (3) external linear dimensions in inches and centimeters.

All transit cases with a total loaded case weight between 35 and 70 pounds shall
be clearly marked as “TWO-PERSON LIFT” and all cases with a total loaded weight
exceeding 70 pounds shall be clearly marked as “FOUR-PERSON LIFT”.

          g. Attributes. The transit cases shall contain an automatic,
pressure-vacuum relief valve that shall accommodate transportation by air. The
cases shall allow stacking of up to four like cases, that are loaded, on one
another with no skidding.

          h. Color. Transit cases shall be olive drab green in color.

 

 

III.2.13

Pre-Planned Product Improvements (P3I) Expandability

          a. As a future growth capability, MTS will be capable of interfacing
with several types of systems,                              


 

 

 

35 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------




 

 

W91QUZ-07-D-0018

08/31/07

          


          

END OF APPENDIX III TO STATEMENT OF WORK

 

 

 

36 of 36

FOR OFFICIAL USE ONLY

 


--------------------------------------------------------------------------------